            Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20    Page 1 of 74




                  UNITED STATES COURT OF INTERNATIONAL TRADE
                              NEW YORK, NEW YORK

BEFORE: UNASSIGNED
__________________________________________
                                          )
FURRION LLC; FURRION, LTD.                )
                                          )
            Plaintiffs,                   )                       Ct. No. 20-03798
                                          )
            v.                            )
                                          )
UNITED STATES OF AMERICA;                 )
OFFICE OF THE UNITED STATES               )
TRADE REPRESENTATIVE; ROBERT E.           )
LIGHTHIZER, U.S. TRADE                    )
REPRESENTATIVE; U.S. CUSTOMS &            )
BORDER PROTECTION; MARK A.                )
MORGAN, U.S. CUSTOMS & BORDER             )
PROTECTION ACTING                         )
COMMISSIONER,                             )
                                          )
            Defendants.                   )
__________________________________________)


                                        COMPLAINT

       Furrion LLC and Furrion Ltd. (collectively “Furrion”) by and through their attorneys

allege and state as follows:

       1.       This action concerns Defendants’ prosecution of extensive Section 301 tariffs

impacting over $500 billion in imports from the People’s Republic of China (“China”). This

Complaint focuses on Defendants’ unlawful imposition of a third round of tariffs on products

covered by “List 3” And “List 4.” Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 47,974 (USTR Sept. 21, 2018); Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 43,304 (USTR Aug. 20, 2019).
                                               1
            Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20     Page 2 of 74




       2.       The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

litigate a years-long and still ongoing trade war between the United States and China. The Office

of the United States Trade Representative (“USTR”) conducted an investigation into China’s

unfair intellectual property policies and practices pursuant to Section 301 of the Trade Act (19

U.S.C. § 2411), which was initiated on August 13, 2017. Initiation of Section 301 Investigation;

Hearing; and Request for Public Comments: China’s Acts Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg. 40,213 (USTR Aug.

24, 2017). Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what

action to take, if any, within 12 months after initiation of that investigation. But, USTR failed to

issue List 3 (or subsequent List 4) within that window, which closed on August 13, 2018. USTR

may not fall back on its “modification” authority under Section 307 of the Trade Act (19 U.S.C.

§ 2417) to salvage List 3 or List 4. Section 307 of the Trade Act does not permit USTR to

expand the imposition of tariffs to other imports from China outside of its original Section 301

investigation of China’s intellectual property policies and practices.            Yet Defendants

promulgated the List 3 and List 4 tariffs in response to China’s retaliatory duties and other

unrelated issues in September 2018, rather than in furtherance of their initial investigation. And

even if USTR deems the existing tariffs “no longer appropriate,” as it also did here, the Trade

Act does not permit USTR to expand those actions.

       3.       Defendants also violated the Administrative Procedure Act (“APA”) when they

arbitrarily implemented the List 3 and List 4 tariff actions. USTR (1) failed to provide sufficient

opportunity for comment, e.g., requiring interested parties to submit affirmative and rebuttal

comments on the same day; (2) failed to consider relevant factors when making its decision, e.g.,

undertaking no analysis of the supposed “increased burden” imposed on U.S. commerce from the



                                                 2
             Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20   Page 3 of 74




unfair policies and practices that it originally investigated; and (3) failed to connect the record

facts to the choices it made. Despite receiving over 6,000 comments, USTR failed to address

these comments and explain how they shaped its final promulgation of List 3 and List 4. USTR’s

actions do not meet the procedural requirements of the APA.

        4.       The List 3 and 4A additional duties were unlawful and unconstitutional because

(a) only Congress is authorized to enact legislation creating taxes, which with respect to the List

3 and 4A additional duties Congress did not do, and (b) they were enacted contrary to the Fifth

Amendment guarantee to due process of law.

        5.       The Court should strike down Defendants’ actions as violations of the Trade Act,

APA, and United States Constitution, as well as order Defendants to refund (with interest) any

tariffs paid by Plaintiffs pursuant to List 3 and List 4.

                                          JURISDICTION

        6.       The Court holds subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of

the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                              PARTIES

7.      Plaintiff Furrion LLC based in the U.S., and Plaintiff Furrion Limited, based in Hong

Kong, are engineer and design companies that manufacture, and import technology and

electronics for homes, vehicles, yachts, and the outdoors.            Plaintiffs Furrion have made

numerous entries and paid applicable tariffs for the products identified in Attachment 1 to this

submission that are subject to the tariffs under List 3 and List 4.



                                                   3
            Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20     Page 4 of 74




       8.       Defendant United States of America received payment of the disputed tariffs and

is the statutory defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       9.       USTR is an executive agency of the United States charged with investigating a

foreign country’s trade practices under Section 301 of the Trade Act and implementing

“appropriate” responses, subject to the direction of the President. USTR conducted the Section

301 investigation at issue and made numerous decisions regarding List 3 and List 4A.

       10.      Ambassador Robert Lighthizer currently holds the position of the U.S. Trade

Representative and serves as the director of the USTR. In these capacities, he made numerous

decisions regarding List 3 and List 4A.

       11.      Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

tariffs and duties on imports. CBP collected payments made by Plaintiffs to account for the

tariffs imposed by USTR under List 3 and List 4A.

       12.      Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,

he oversees CBP’s collection of tariffs paid by Plaintiffs under List 3 and List 4A.

                                           STANDING

       13.      Furrion has standing to sue because it is “adversely affected or aggrieved by

agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any

civil action of which the Court of International Trade has jurisdiction . . . may be commenced in

the court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and List 4A adversely

affected and aggrieved Furrion because it was required to pay these unlawful tariffs.




                                                 4
           Case 1:20-cv-03798-N/A Document 5             Filed 10/26/20     Page 5 of 74




                                TIMELINESS OF THE ACTION

          14.    A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

          15.    The instant action contests action taken by Defendants that resulted in List 3.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (USTR Sept.

21, 2018). Plaintiffs’ claims accrued at the earliest when the tariffs as set forth in List 3 became

effective for Plaintiffs’ imports.

          16.    This instant action was filed within two years of the date that Plaintiffs paid the

List 3 duties.

                                        RELEVANT LAW

          17.    Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices.    19 U.S.C. § 2411(b).       If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on

imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          18.    Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. at § 2414(a)(1)(B),

(2)(B).

          19.    Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice has

“increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).




                                                  5
         Case 1:20-cv-03798-N/A Document 5               Filed 10/26/20     Page 6 of 74




                                  PROCEDURAL HISTORY

I.     USTR’s Investigation

       20.     On August 14, 2017, the President directed Ambassador Lighthizer to consider

initiating a targeted investigation pursuant to Section 301(b) of the Trade Act concerning China’s

laws, policies, practices, and actions related to intellectual property, innovation, and technology.

Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,

Innovation, and Technology, 82 Fed. Reg. 39,007 (Executive Office of the President Aug. 17,

2017). According to the President, certain Chinese “laws, policies, practices, and actions” on

intellectual property, innovation, and technology “may inhibit United States exports, deprive

United States citizens of fair remuneration for their innovations, divert American jobs to

workers in China, contribute to our trade deficit with China, and otherwise undermine American

manufacturing, services, and innovation.” Id.

       21.     Four days later, on August 18, 2017, USTR formally initiated an investigation

into “whether acts, policies, and practices of the Government of China related to technology

transfer, intellectual property, and innovation are actionable under {Section 301(b) of} the

Trade Act.”     Initiation of Section 301 Investigation; Hearing; and Request for Public

Comments: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 82 Fed. Reg. 40,213 (USTR Aug. 24, 2017).

       22.     Seven months later, on March 22, 2018, USTR released a report announcing the

results of its investigation. USTR, Findings of the Investigation Into China’s Acts, Policies, And

Practices Related to Technology Transfer, Intellectual Property, and Innovation Under Section 301

of     The      Trade      Act     of      1974       (Mar.     22,     2018),      available     at

https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that certain “acts,



                                                  6
          Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 7 of 74




policies, and practices of the Chinese government related to technology transfer, intellectual

property, and innovation are unreasonable or discriminatory and burden or restrict U.S. commerce.”

Id. at 17. USTR based its findings specifically on (1) China’s use of foreign ownership restrictions,

foreign investment restrictions, and administrative licensing and approval processes to pressure

technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of licensing

processes to transfer technologies from U.S. to Chinese companies on terms that favor Chinese

recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition of, U.S.

companies and assets by Chinese entities to obtain technologies and intellectual property for

purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into U.S.

computer networks to gain access to valuable business information, id. at 171.

         23.    On the same date, USTR published a “Fact Sheet” stating that “{a}n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to

the U.S. economy of at least $50 billion per year.” USTR, Section 301 Fact Sheet (Mar. 22,

2018),         available         at        https://ustr.gov/about-us/policy-offices/press-office/fact-

sheets/2018/march/Section-301-fact-sheet. USTR also indicated that, consistent with a directive

from the President, it would “propose additional tariffs” of 25% ad valorem “on certain products of

China, with an annual trade value commensurate with the harm caused to the U.S. economy

resulting from China’s unfair policies.” Id.; see also Actions by the United States Related to the

Section 301 Investigation of China’s Laws, Policies, Practices, or Actions Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018) (President

Trump’s directive).

II.      Lists 1 & 2




                                                 7
         Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 8 of 74




       24.     Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the

investigated unfair practices, ultimately imposing duties on imports from China covered by the

so-called Lists 1 and 2.

       25.     On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (USTR Apr. 6, 2018). The products on the proposed list

covered 1,333 tariff subheadings with a total value of “approximately $50 billion in terms of

estimated annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it

chose $50 billion because that amount was “commensurate with an economic analysis of the harm

caused by China’s unreasonable technology transfer policies to the U.S. economy, as covered by

USTR’s Section 301 investigation.” USTR, Under Section 301 Action, USTR Releases Proposed

Tariff List on Chinese Products (Apr. 3, 2018), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/april/under-section-301-action-ustr.

        26.    On June 20, 2018, USTR published its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 28,710 (USTR Jun. 20, 2018). USTR explained that it




                                                 8
          Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20     Page 9 of 74




had “narrow[ed] the proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an

approximate annual trade value of $34 billion.” Id. at 28,711.

       27.     At the same time that it finalized List 1, USTR announced that it intended to

impose a 25% ad valorem duty on a second proposed list of Chinese products in order to

“maintain the effectiveness of {the} $50 billion trade action” grounded in its Section 301

investigation. Id. at 28,712.    USTR announced a proposed “List 2” covering 284 tariff

subheadings with “an approximate annual trade value of $16 billion.” Id. at 28,711–12.

       28.     On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

“annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to

Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 83 Fed. Reg. 40,823, 40,823–24 (USTR Aug. 16, 2018). Thus,

USTR’s action through lists 1 ($34 billion) and 2 ($16 billion were designed to impact $50

billion in trade, an amount “commensurate with” the amount of harm inflicted by China’s

policies pursuant to the USTR’s Section 301 investigation. USTR, Under Section 301 Action,

USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

III. List 3 and List 4

       29.     Tensions between the governments of China and the United States escalated

dramatically in March 2018 following the announcements of List 1 and List 2. In the months that

followed, Defendants greatly expanded the scope of the tariffs imposed under Section 301 of the

Trade Act to cover imports worth more than $500 billion—ten times the amount it had deemed



                                                9
        Case 1:20-cv-03798-N/A Document 5               Filed 10/26/20      Page 10 of 74




“commensurate” with the findings of USTR’s original investigation. Defendants did so for

reasons outside of its initial investigation, namely China’s retaliatory countermeasures and other

grievances related to China’s role on the world stage per the direction of the President.

       A.     List 3

       30.    Shortly after President Trump directed USTR in April 2018 to consider imposing

duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory

tariffs on the same value of imports from the United States. In response, President Trump

“instructed the USTR to consider whether $100 billion of additional tariffs would be appropriate

under Section 301” due to “China’s unfair retaliation.” The White House, Statement from

Donald J. Trump on Additional Proposed Section 301 Remedies (Apr. 5, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-

additional-proposed-section-301-remedies/.

       31.     When USTR finalized List 1 in mid-June 2018, President Trump warned China

that he would consider imposing additional tariffs on Chinese goods if China retaliated against the

United States. See e.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50

Billion in Chinese Goods, The Hill (Jun. 15, 2018), available at http://thehill.com/homenews/

administration/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods (“The president

said the United States will pursue additional tariffs if China retaliates ‘such as imposing new

tariffs on United States goods, services or agricultural products; raising non-tariff barriers; or

taking punitive actions against American exporters or American companies operating in China.’”).

       32.     President Trump then formally directed USTR on June 18, 2018 to consider

whether the United States should impose additional duties on products from China with an

estimated trade value of $200 billion—despite USTR having not yet implemented List 1 or List



                                                 10
        Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 11 of 74




2. The President acknowledged that China’s threatened retaliatory “tariffs on $50 billion worth

of United States exports” motivated this decision. The White House, Statement from the

President       Regarding    Trade     with    China     (Jun.    18,    2018),     available     at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/

(“China has determined that it will raise tariffs on $50 billion worth of United States exports. . .

. This latest action by China clearly indicates its determination to keep the United States at a

permanent and unfair disadvantage, which is reflected in our massive $376 billion trade

imbalance in goods. This is unacceptable.”).

       33.      USTR stated that it would design the newly proposed duties to address China’s

threatened retaliatory measures. USTR, USTR Robert Lighthizer Statement on the President’s

Additional China Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that,

although Lists 1 and 2 “were proportionate and responsive to forced technology transfer and

intellectual property theft by the Chinese” identified in the Section 301 investigation, the

proposed duties for a third list of products were necessary to respond to the retaliatory and

“unjustified tariffs” that China may impose to target “U.S. workers, farmers, ranchers, and

businesses”).

       34.      China then retaliated against List 1 and List 2 by imposing 25% ad valorem tariffs

on $50 billion in U.S. goods implemented in two stages of $34 billion and $16 billion on the

same dates the United States began collecting its own 25% tariffs under List 1 (July 6, 2018) and

List 2 (August 23, 2018).

       35.      About a week after China imposed its first round of retaliatory tariffs, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the



                                                11
         Case 1:20-cv-03798-N/A Document 5                 Filed 10/26/20      Page 12 of 74




original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on {a list of}

products {from} China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 33,608, 33,608 (USTR Jul. 17, 2018). USTR invoked Section 307(a)(1)(C) of the

Trade Act, pursuant to which USTR “may modify or terminate any action, subject to the specific

direction, if any, of the President with respect to such action, . . . if . . . such action is being taken

under {Section 301(b)} of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C.

§ 2417(a)(1)(c)). USTR set a deadline of August 17, 2018 for initial comments; August 20-23,

2018 for a public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        36.      In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action

($50 billion) and the level of Chinese goods imported into the United States ($505 billion in

2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of

U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action

must cover a substantial percentage of Chinese imports.”). USTR did not identify any increased

burdens or restrictions on U.S. commerce resulting from the unfair practices that USTR had

originally investigated. See id.



                                                   12
         Case 1:20-cv-03798-N/A Document 5                Filed 10/26/20     Page 13 of 74




       37.        Further, USTR’s press statements stated that China’s retaliatory duties motivated

its proposed action. Ambassador Lighthizer stated that the proposed action came “[a]s a result of

China’s retaliation and failure to change its practice.”         USTR, Statement by U.S. Trade

Representative Robert Lighthizer on Section 301 Action (Jul. 10, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

       38.        That same day, the President suggested that the United States’ trade imbalance with

China supported the decision. @realDonaldTrump, Twitter (July 10, 2018, 9:17 PM EDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the following weeks,

the President also expressed his frustration over China’s purported manipulation of its currency and

national monetary policy, as well as his continued displeasure over China’s retaliatory tariffs and

the trade imbalance between the two nations. See, e.g., @realDonaldTrump, Twitter (July 20,

2018, 8:43 AM EDT), https://twitter.com/realDonaldTrump/status/1020287981020729344;

@realDonaldTrump,         Twitter   (July   20,   2018,   8:51   AM     EDT),    https://twitter.com/

realDonaldTrump/status/1020290163933630464; @realDonaldTrump, Twitter (July 25, 2018,

7:20     AM         EDT),      https://twitter.com/realDonaldTrump/status/1022079127799701504;

@realDonaldTrump,         Twitter   (July   25,   2018,   7:01   AM     EDT),    https://twitter.com/

realDonaldTrump/status/1022074252999225344.

       39.        Following President Trump’s statements, Ambassador Lighthizer announced that, in

light of China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to

25% ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section

301 of the Trade Act, he stated that China “{r}egrettably . . . has illegally retaliated against U.S.

workers, farmers, ranchers and businesses.” USTR, Statement by U.S. Trade Representative Robert



                                                  13
         Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20      Page 14 of 74




Lighthizer on Section 301 Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/august/statement-us-trade-representative.

       40.     Shortly thereafter, USTR formally proposed “raising the level of the additional

duty in the proposed supplemental action from 10 percent to 25 percent.” Extension of Public

Comment Period Concerning Proposed Modification of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 38,760, 38,760 (USTR Aug. 7, 2018). USTR also set new dates for a

public hearing over six days ending on August 27, 2018. See id.; see also USTR, Public

Hearings on Proposed Section 301 Tariff List (Aug. 17, 2018) (modifying hearing schedule),

available               at              https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/public-hearings-proposed-section-301.

       41.      At the same time, USTR moved up the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both

initial and rebuttal comments from the public. Extension of Public Comment Period Concerning

Proposed Modification of Action Pursuant to Section 301: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 38,760,

38,760 (USTR Aug. 7, 2018). That adjustment, deviating from its past practices, prevented both

USTR and the public from considering initial comments at the hearing, and left insufficient time

for interested parties to review and respond to the initial comments filed by other parties. USTR

also limited each hearing participant to five minutes.            Docket No. USTR-2018-0026,

https://beta.regulations.gov/document/USTR-2018-0026-0001.             Despite       those   obstacles,

approximately 350 witnesses appeared at the six-day hearing, and the public submitted over

6,000 comments. Id.



                                                 14
         Case 1:20-cv-03798-N/A Document 5                 Filed 10/26/20      Page 15 of 74




        42.      Just eleven days after USTR received comments from the public, the President

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” The White House, Statement from the President (Sep. 17, 2018)

https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. The President

immediately promised to proceed with “phase three” of the plan—an additional $267 billion

tariff action—“if China takes retaliatory action against our farmers or other industries,” further

solidifying the motivation for additional action was outside the initial Section 301 investigation

scope. Id.

        43.      On September 21, 2018, USTR published notice of the final list of products

subject to an additional tariff, a list commonly known as “List 3.” Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (USTR Sept. 21, 2018). USTR

imposed a 10% ad valorem tariff that was set to rise automatically to 25% on January 1, 2019.

Id. USTR determined that the List 3 tariffs would apply to all listed products that enter the

United States from China on or after September 24, 2018. Id. USTR did not respond to any of

the over 6,000 comments that it received nor to any of the testimony provided by roughly 350

witnesses. Id.

        44.      Notably, in its List 3 notice, USTR for the first time cited Section 307(a)(1)(B) of

the Trade Act, which provides that USTR “may modify or terminate any action, subject to the

specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction

on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the

subject of such action has increased or decreased.” Id. (brackets omitted). USTR stated that the

relevant burden “continues to increase, including following the one-year investigation period,”



                                                   15
          Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 16 of 74




adding that “China’s unfair acts, policies, and practices include not just its specific technology

transfer and IP polices referenced in the notice of initiation in the investigation, but also China’s

subsequent defensive actions taken to maintain those policies.” Id. USTR also cited Section

307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has

shown that the current action no longer is appropriate” because “China openly has responded to

the current action by choosing to cause further harm to the U.S. economy, by increasing duties

on U.S. exports to China.” Id. at 47,975.

         45.   In the months that followed, China and the United States attempted to resolve

their differences through trade negotiations. Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (USTR Dec. 19, 2018);

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (USTR Mar. 5,

2019).

         46.   The trade negotiations ultimately were not successful.         In May 2019, USTR

announced its intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or

June 1, 2019, depending on the day of export. See Notice of Modification of Section 301 Action:

China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 20,459 (USTR May 9, 2019) (“List 3 Rate Increase Notice”); see also

Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (USTR May 15,



                                                 16
         Case 1:20-cv-03798-N/A Document 5               Filed 10/26/20      Page 17 of 74




2019). The notice cited China’s decision to “retreat from specific commitments agreed to in earlier

rounds” of negotiations as the basis for the increase in the duty rate. List 3 Rate Increase Notice, 84

Fed. Reg. at 20,459. Breaking from normal procedure, USTR did not seek public comment but

rather simply announced that the increase would occur. Id.

       47.     On November 13, 2019, USTR granted exclusions for various products

retroactive to September 24, 2018 and effective until August 7, 2020.             Notice of Product

Exclusions: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 61,674, 61,675 (USTR Nov. 13, 2019).

       48.     The tariffs imposed on products covered by List 3 remain in effect as of the date

of this Complaint, with the exception of the limited number of products for which USTR

extended its originally granted exclusions from the List 3 duties. See, e.g., Notice of Product

Exclusion Extensions: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 85 Fed. Reg. 48,600 (USTR, Aug. 11, 2020).

       B.      List 4

       49.     On May 17, 2019, a mere eight days after it published notice of its decision to

increase the duty rate on imports covered by List 3, USTR announced its intent to proceed with yet

another list—List 4—covering even more products subject to additional duties. Under USTR’s

proposal, List 4 would impose an additional duty of 25% ad valorem on products worth $300

billion. Request for Comments Concerning Proposed Modification of Action Pursuant to Section

301: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 84 Fed. Reg. 22,564, 22,564 (USTR May 17, 2019). USTR explained that its

decision was motivated by China’s “retreat[] from specific commitments made in previous




                                                  17
        Case 1:20-cv-03798-N/A Document 5               Filed 10/26/20      Page 18 of 74




[negotiating] rounds [and] announce[ment of] further retaliatory action against U.S. commerce.”

Id.

       50.     Similar to the process it followed for List 3, USTR invited the public to comment

on proposed List 4 and participate in a hearing.        Id.   The public submitted nearly 3,000

comments. Docket No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-

0004-0001. Despite the opportunity to comment, the timeline for participation in the hearing left

little room for meaningful input: USTR required witnesses to submit drafts of their testimony by

June 10, 2019, some seven days before the deadline for fully developed written comments, and

then it again limited witnesses to five minutes of testimony at the hearing. Id.

       51.     On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem.         @realDonaldTrump,        Twitter    (Aug.    1,    2019,     1:26   PM     EDT),

https://twitter.com/realdonaldtrump/status/1156979446877962243 (noting a “small additional

Tariff of 10% on the remaining 300 Billion Dollars of goods and products coming from China

into our Country”).

       52.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (USTR Aug. 20,

2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion,

effective September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the

remaining goods (with limited exclusions “based on health, safety, national security, and other

factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any



                                                18
         Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 19 of 74




of the nearly 3,000 comments submitted or any of the testimony provided by witnesses, other

than to claim that its determination “takes account of the public comments and the testimony.”

Id.

       53.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the

Trade Act if (1) “[t]he burden or restriction on United States commerce” imposed by the

investigated foreign country practice “has increased or decreased,” or (2) “the action . . . is no

longer appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S.

commerce from the practices that were the subject of USTR’s investigation, USTR merely

pointed to “China’s subsequent defensive actions taken to maintain those unfair acts, policies,

and practices as determined in that investigation,” including retaliatory tariffs on U.S. imports,

retreating from commitments during negotiations, and devaluing its currency. Id.

       54.     Just ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (USTR Aug. 30, 2019). USTR

explained that it increased the tariff rate because, shortly after it finalized List 4A and List 4B,

“China responded by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again

cited to China’s retreat from its negotiation commitments and devaluation of its currency as

grounds for its action. Id.

       55.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section



                                                19
         Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 20 of 74




301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (USTR Dec. 18, 2019). USTR also

stated its intent to reduce the tariff rate applicable to products covered by List 4A, id., an action

that ultimately became effective on February 14, 2020, when USTR halved the applicable duty

rate, Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (USTR Jan.

22, 2020).

       56.      In the months that followed, the United States and China implemented the

limited trade deal that they negotiated near the end of 2019. Office of the United States Trade

Representative, United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-states-

and-china-reach. During that time, Defendants declined to impose additional duties on imports

covered by List 4B, presumably because China had agreed to new obligations under the limited

trade deal.

        57.     The duties imposed on products covered by List 4A remain in effect as of the

date of this Complaint. Although the proposed duties on products covered by List 4B remain

suspended, President Trump has continued to threaten to impose them if China does not meet its

obligations under their limited trade deal. See, e.g., @realDonaldTrump, Twitter (June 22,

2020, 10:22 PM EDT), https://twitter.com/realDonaldTrump/status/1275252814206447618

(“The China Trade Deal is fully intact. Hopefully they will continue to live up to the terms of

the Agreement!”).

       58.     Since the Section 301 additional duties were imposed, the President and other

government officials have made statements that the China tariffs have generated a significant



                                                 20
          Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20     Page 21 of 74




amount of revenue for the U.S. government. “Billions of dollars are pouring into the coffers of

the U.S.A. because of the tariffs being charged China … Otherwise let’s just make our country

richer     than      ever.”,    Tweet     from    @realDonaldTrump,        Nov.      29,   2018,

https://twitter.com/realDonaldTrump/status/1068120444279103488. Aid to American farmers

was paid for by “giving $16 billion out of all the tariffs we’re collecting”. “We’ve gotten tens

of billions of dollars in tariffs from China.” “The US government is taking in billions and

billions of dollars in the form of tariffs from China.” These were statements made by President

Trump in July 2019. See Charles Benson chats one-on-one with President Trump, Jul. 12, 2019

(https://www.youtube.com/watch?v=xFfsDj9Lhds).

         59.      USTR has never explained or provided evidence how the List 3 additional duties

were related to the subject of the 301 Investigation: China’s policies and practices regarding

intellectual property and technology transfer.        The President’s and others’ statements

characterize the List 3 additional duties as generating revenue for the U.S. Treasury.




                                                 21
        Case 1:20-cv-03798-N/A Document 5             Filed 10/26/20     Page 22 of 74




                                    STATEMENT OF CLAIMS

                                             COUNT ONE

    (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

       60.     Paragraphs 1 through 59 are incorporated by reference.

       61.     The Declaratory Judgment Act authorizes any court of the United States to

“declare the rights and other legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

       62.     The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 3 and List 4 tariffs.

       63.     Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or

discriminatory and burdens or restricts United States commerce, and action by the United States

is appropriate.” 19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3

and List 4 on any such determination.

       64.     If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,”

to take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

§ 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018, over a

year after USTR initiated the underlying Section 301 investigation on August 18, 2017. Further

USTR’s action giving rise to List 4 occurred in August 2019, two years after the initiation of the

underlying investigation.

       65.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce



                                                22
         Case 1:20-cv-03798-N/A Document 5               Filed 10/26/20     Page 23 of 74




from the foreign country’s investigated unfair acts, policies, or practices increases or decreases. 19

U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its

focused investigatory findings into an open-ended trade war.

       66.     Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is

no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not

authorize Defendants to expand or increase tariff actions when they are “no longer appropriate.”

       67.     Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 3 and List 4 violate the Trade Act and are contrary to law.

                                          COUNT TWO

              (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

        68.    Paragraphs 1 through 67 are incorporated by reference.

        69.    The APA authorizes the Court to hold unlawful and set aside agency action that

is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

        70.    Defendants exceeded their authority under the Trade Act in promulgating List 3

and List 4A by failing to meet APA’s procedural requirements, and therefore acted “not in

accordance with the law” and “in excess of statutory authority” for the reasons set forth in Count

One.



                                                 23
         Case 1:20-cv-03798-N/A Document 5             Filed 10/26/20     Page 24 of 74




        71.      Defendants failed to offer any evidence for the asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

        72.      Defendants also promulgated List 3 and List 4 in an arbitrary and capricious

manner because they did not provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors when making their decisions, and failed to adequately explain their

rationale. Defendants’ failure to follow APA requirements resulted in the unlawful imposition of

tariffs on imports covered by List 3 and List 4A whose value equals $200 billion and $120 billion,

respectively.

                                         COUNT THREE

                        (VIOLATION OF THE U.S. CONSTITUTION)

       73.       Paragraphs 1 through 72 are incorporated by reference.

       74.       From statements made by the President and other officials in the Administration,

an additional, if not the sole, reason and purpose for the List 3 additional duties was to collect

revenue for the federal general treasury.

       75.       To the extent the List 3 additional duties were revenue collection measures, they

were beyond the scope of actions USTR was authorized to take by the Trade Act of 1974 and,

therefore, were unlawful.

       76.       To the extent the List 3 additional duties were implemented for the purposes of

collecting revenue for the U.S. government, they were unconstitutional, because only Congress

has the constitutional power to “lay and collect taxes, duties, imposts and excises”. U.S.

Constitution, Article 1, Section 8, Clause 1.




                                                24
         Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 25 of 74




                                        COUNT FOUR

                      (VIOLATION OF THE U.S. CONSTITUTION)

        77.   Paragraphs 1 through 76 are incorporated by reference.

        78.   The Due Process Clause of the Fifth Amendment to the U.S. Constitution

provides that “No person shall… be deprived of life, liberty, or property, without due process of

law.”

        79.   Defendants promulgated List 3 and 4A in violation of the Due Process Clause

when they failed to provide a sufficient opportunity for comment, failed to meaningfully

consider relevant factors in making their decisions, and failed to adequately explain their

rationale. Defendants’ predetermined decision-making resulted in the unlawful imposition of

tariffs on imports covered by Lists 3 and 4A whose value equals $500 billion.




                                        *      *       *




                                               25
Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20      Page 26 of 74




                            PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that this Court

(1)   declare that Defendants’ actions resulting in tariffs on products covered by List 3

      and List 4 are unauthorized by, and contrary to, the Trade Act;

(2)   declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4

      in violation of the APA;

(3)   declare that Defendants unlawfully promulgated List 3 and List 4 in violation of

      the United States Constitution;

(4)   vacate the List 3 and List 4 rulemaking;

(5)   order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant to

      List 3 and List 4A;

(6)   permanently enjoin Defendants from applying List 3 and List 4 against Plaintiffs

      and collecting any duties from Plaintiffs pursuant to List 3 and List 4;

(7)   award Plaintiffs their costs and reasonable attorney fees; and

(8)   grant such other and further relief as may be just and proper.


                                         Respectfully submitted,
                                         /s/ Chandri Navarro
                                         Chandri Navarro
                                         Jonathan T. Stoel
                                         H. Deen Kaplan
                                         Jared R. Wessel
                                         Craig A. Lewis
                                         Lindsay K. Brown
                                         Nicholas R. Sparks
                                         Nicholas W. Laneville




                                        26
        Case 1:20-cv-03798-N/A Document 5   Filed 10/26/20   Page 27 of 74




                                      HOGAN LOVELLS US LLP
                                      Columbia Square
                                      555 Thirteenth Street, N.W.
                                      Washington, DC 20004-1109
                                      (202) 637-5640
                                      chandri.navarro@hoganlovells.com

                                      Counsel to Furrion LLC and Furrion Ltd.
Date: October 26, 2020




                                     27
Case 1:20-cv-03798-N/A Document 5   Filed 10/26/20   Page 28 of 74




             ATTACHMENT 1




                             28
        Case 1:20-cv-03798-N/A Document 5          Filed 10/26/20   Page 29 of 74




                 Furrion Ltd. Imports Subject to List 3 or List 4A Tariffs

HTSUS Code                     Generic Product Name                           Section 301 List
8302.50.0000 Wall Mount Butterfly White                                      List 3
4819.20.0040 Colour box for portable Bluetooth speaker kit 1 – basic kit     List 3
             (FBS012N-BL)
4819.10.0040 Package for FEHT32N8A air shipping (PO#16590373)                List 3
4819.20.0040 Giftbox for Bluetooth Speaker Basic Kit White                   List 3
4819.20.0040 Giftbox for Bluetooth Speaker Basic Kit Black                   List 3
8529.10.2150 Omnidirectional RooftopAntena                                   List 3
4819.20.0040 Colour box for Lit Prep kit 12 (FBS012NCU) OEM repack           List 3
8544.42.9090 Extension cord infrared 450mm set                               List 3
8544.42.9090 Optical Cable 12ft                                              List 3
8529.10.2150 0.4ft, 90 degree Motorola plug (male) to F connector            List 3
             (male) Stereo Antenna
8544.42.9090 Optical Cable 6ft                                               List 3
9405.40.8200 LED Ring for 5" Outdoor Marine Speaker (AM)                     List 3
8544.42.9090 3ft RCA Video Cable, Male to Male, Gold plated                  List 3
8544.42.9090 12ft, Audio RCA L & R Cable, Gold Plated                        List 3
8544.42.9090 45ft, Audio RCA L & R Cable, Gold Plated                        List 3
8544.42.9090 25ft HDMI 1.4V AM-AM Cable, Gold plated plug and                List 3
             connector, OEM pack
8544.42.9090 3ft HDMI 1.3V M-M Cable, Gold plated                            List 3
8544.42.9090 6ft, Audio RCA L & R Cable, Gold Plated                         List 3
8544.42.9090 12ft Anti-interference TV cable, yellow (Marine)                List 3
8544.42.9090 12ft Anti-interference TV cable, Titanium (Marine)              List 3
8544.42.9090 50ft Anti-interference TV cable, yellow (Marine)                List 3
8529.10.2150 Bracket for FAN17B83 Indoor Antenna                             List 3
8529.10.2150 Light Guide Cover for FAN17B83 Indoor Antenna                   List 3
8544.42.9090 25ft Anti-interference TV cable, yellow (Marine)                List 3
8544.42.9090 50ft Anti-interference TV cable, Titanium (Marine)              List 3
8529.10.2150 Bottom Shell for FAN17B83 Indoor Antenna                        List 3
8544.42.9090 12ft HDMI 1.3V M-M Cable, Gold plated                           List 3
8302.50.0000 TV Wall Mount, 200x100 Vesa Pattern (for 29" & 32" TV)          List 3
8544.42.9090 25ft HDMI 1.3V M-M Cable, Gold plated                           List 3
8544.42.9090 18ft HDMI 1.4V AM-AM Cable, Gold plated plug and                List 3
             connector, OEM pack
8544.42.9090 6ft HDMI 1.4V AM-AM Cable, Gold plated plug and                 List 3
             connector, OEM pack
8537.10.9150 Remote Control                                                  List 3
8529.10.2150 Front Shell for FAN17B83 Indoor Antenna                         List 3
8529.10.2150 Press Key for FAN17B83 Indoor Antenna                           List 3
8544.42.9090 6ft RCA Video Cable, Male to Male, Gold plated                  List 3
8544.42.9090 3ft HDMI 1.4V AM-AM Cable, Gold plated plug and                 List 3

                                            29
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 30 of 74




               connector, OEM pack
8536.69.8000   3-way audio zone switch wall plate black                 List 3
8544.42.9090   10ft HDMI 1.4V AM-AM Cable, Gold plated plug and         List 3
               connector, OEM pack
8544.42.9090   12ft HDMI 1.4V AM-AM Cable, Gold plated plug and         List 3
               connector, OEM pack
8529.10.2150   Bracket Cover for FAN17B83 Indoor Antenna                List 3
8529.10.2150   F Guide for FAN17B83 Indoor Antenna                      List 3
8529.10.2150   Light Guide for FAN17B83 Indoor Antenna                  List 3
8302.50.0000   Wall Mount Butterfly Black                               List 3
8537.10.9150   Remote control for DV3300                                List 3
8544.42.9090   3.5mm stereo jack extension cord male to female, 8ft     List 3
8544.42.9090   Optical Cable 20ft                                       List 3
8544.42.9090   Optical Cable 3ft                                        List 3
8544.42.9090   25ft Anti-interference TV cable, Titanium (Marine)       List 3
8544.42.9090   12ft RCA Video Cable, Male to Male, Gold plated          List 3
8544.42.9090   35ft HDMI 1.3V M-M Cable, Gold plated                    List 3
8528.59.1000   Vision S 4.3" Monitor..                                  List 3
8529.10.2150   SIM card for FAN17B83 Indoor antenna                     List 3
8544.42.9090   Vision S 7-Way Harness Adapter RD                        List 3
4819.20.0040   Furrion Antenna AM packaging                             List 3
8525.80.3010   Dummy Bracket for 4 View Camera                          List 3
8525.80.3010   Rear Camera Cable 23M/75'                                List 3
8525.80.3010   Left side running light & rear marker light prep         List 3
8525.80.3010   Sharkfin Bracket                                         List 3
8525.80.3010   Left Side Camera for 4 View Camera                       List 3
8525.80.3010   Wall Bracket for 4 View Camera                           List 3
8525.80.3010   2.4GHz Antenna for Camera                                List 3
8525.80.3010   Monitor Cigarette Power Cable with Camera Pigtail        List 3
8528.59.1000   Vision S 7" Monitor..                                    List 3
8525.80.3010   Digital wireless observation system w/mounting bracket   List 3
               (ASA Solution)
8525.80.3010   Monitor Power Cable                                      List 3
8528.59.1000   Vision S 5" Monitor..                                    List 3
8525.80.3010   Rear Camera for 4 View Camera                            List 3
8525.80.3010   Table Bracket for 4 View Camera                          List 3
8525.80.3010   POP stand for wireless observation camera (FOS48TAPK-    List 3
               BL)
8529.10.2150   155cm, Dipole Copper Antenna, Motorala Plug-RG59, 75     List 3
               ohm
8525.80.3010   Doorway Camera                                           List 3
8525.80.3010   Sharkfin Bracket Gasket                                  List 3
8529.10.2150   Access LTE Router                                        List 3
7326.90.8688   FURRION VISION S 5" AND 7" MONITOR WALL                  List 3

                                          30
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 31 of 74




               MOUNT / BLACK
8525.80.3010   Left Side Camera (CMOS)                                  List 3
8525.80.3010   Vision S Rear Camera ONLY                                List 3
8525.80.3010   Vision S Side Camera Pair with Amber Marker light        List 3
8525.80.3010   Vision S Left Side Camera ONLY                           List 3
8414.60.0000   Access Enlarged Antenna Base with LTE (ABS)              List 3
8525.80.3010   Vision 2 4.3" Monitor ONLY                               List 3
8529.10.2150   Access Standard Antenna Base ONLY (ASA)                  List 3
8525.80.3010   Vision S Monitor Cigarette Plug Power Cable with 3.5mm   List 3
               Jack
8525.80.3010   Side and rear base                                       List 3
8529.10.2150   Access Ceiling Mount Bracket ONLY                        List 3
8529.10.2150   Access Ceiling Mount Bracket with Dummy Cover            List 3
8528.59.1000   Vision S 5" Monitor ONLY                                 List 3
8525.80.3010   Vision S Red Marker light with Dummy Cover               List 3
8525.80.3010   Second Security Camera with mounting bracket             List 3
8525.80.3010   Camera Power Cable for Doorway Camera with Bracket       List 3
8525.80.3010   Sharkfin Bracket for Doorwar Camera                      List 3
8525.80.3010   Vision S Sharkfin Camera ONLY                            List 3
8525.80.3010   FURRION VISION S RIGHT LED MARKER LIGHT                  List 3
               CAMERA BRACKET / BLACK
8525.80.3010   7" Rear View Clip-on Mirror Monitor and                  List 3
               multiplexor(include 12-24V Power Cable, Connection
               Cable t
8525.80.3010   Digital wireless observation system (ASA Solution)       List 3
8529.10.2150   Access Antenna Wing ONLY (ASA/GLUE/BLACK)                List 3
8529.10.2150   Omni-directional Rooftop Antenna with Ceiling Mount      List 3
               Bracket
8525.80.3010   Vision 1 Camera ONLY                                     List 3
8525.80.3010   Rear Camera Cable to RCA Adapter                         List 3
8525.80.3010   Vision 1/2 Spare Antenna                                 List 3
8525.80.3010   Vision S lightless Bracket Pair with Dummy Cover         List 3
               (Australia)
8525.80.3010   Vision S Right Side Marker light with Dummy Cover        List 3
8525.80.3010   Dummy Bracket with Traffic Light                         List 3
8525.80.3010   Vision S Left Side Marker light with Dummy Cover         List 3
8529.90.8600   FURRION VISION S REAR / DOORWAY SHARKFIN                 List 3
               CAMERA BRACKET / BLACK
8544.42.9090   Access 18' SMA Plug to SMA Jack extension cable          List 3
8525.80.3010   Vision S Right Side lightless Bracket with Dummy Cover   List 3
8525.80.3010   Right Camera with Traffic Light for VISION S Camera      List 3
               System
8525.80.3010   Right Side Camera (CMOS)                                 List 3
8525.80.3010   Vision S Sharkfin Camera with Bracket                    List 3

                                           31
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 32 of 74




8525.80.3010   Vision S Right Side Camera ONLY                          List 3
8525.80.3010   Vision S 7" Monitor ONLY                                 List 3
8525.80.3010   Vision S 4.3" Monitor Suction Cup                        List 3
8525.80.3010   4.3" monitor for camera system w/ suction cup            List 3
8525.80.3010   Vision 1 monitor + Camera with Sharkfin Bracket          List 3
8525.80.3010   Vision 2 monitor suction cup                             List 3
8525.80.3010   Smart Transmitter                                        List 3
8544.42.9090   Access 6' SMA Plug to SMA Jack extension cable           List 3
8525.80.3010   Vision S 4.3" monitor ONLY                               List 3
8529.90.8600   Dummy Bracket with Yellow Traffic Light                  List 3
8525.80.3010   Vision S 7" monitor + Side Camera pair with LED marker   List 3
               Ligth + Rear Camera with LED marker light
8525.80.3010   Furrion Vision S Camera Display (POP)                    List 3
8544.42.9090   Access 12' SMA Plug to SMA Jack extension cable          List 3
8525.80.3010   Vision 2 monitor + Camera with Sharkfin Bracket          List 3
8529.90.8600   Camera Mounting Bracket AM Pack                          List 3
8529.90.8600   Dummy Bracket with Red Traffic Light                     List 3
8525.80.3010   Remanufactured Backup Camera                             List 3
8525.80.3010   Rear Camera (CMOS)                                       List 3
8525.80.3010   Vision 1 monitor + Camera ONLY                           List 3
8525.80.3010   Vision 2 monitor ONLY                                    List 3
8525.80.3010   Right side running light prep                            List 3
8525.80.3010   Camera Mounting BracketCharging                          List 3
8529.10.2150   Access Antenna Wing (ASA/Glue/BLACK) + Standard          List 3
               Antenna Base with LTE (ASA)
8525.80.3010   Left Camera Cable 6M (4-pin male to Molex 4-pin)         List 3
8529.90.8600   Vision S Side Camera Pair with Lightless Bracket         List 3
8525.80.3010   Vision S Side Camera Pair with LED marker light          List 3
8525.80.3010   FURRION VISION S LEFT LED MARKER LIGHT                   List 3
               CAMERA BRACKET / BLACK
8525.80.3010   Vision S Rear Camera with Red marker light               List 3
8525.80.3010   Furrion Observation Camera Display                       List 3
8525.80.3010   Vision S Amber Marker light                              List 3
8525.80.3010   Vision S lightless Bracket Pair with Dummy Cover         List 3
8525.80.3010   Vision S Left Side lightless Bracket with Dummy Cover    List 3
8525.80.3010   Left Camera with Traffic Light for VISION S Camera       List 3
               Systerm
8525.80.3010   Vision S 5" / 7" Monitor Suction Cup                     List 3
8525.80.3010   Front/Doorway Camera for 4 View Camera                   List 3
8525.80.3010   Right Side Camera for 4 View Camera                      List 3
8525.80.3010   Dummy Bracket with Traffic Light                         List 3
8525.80.3010   Rear marker light                                        List 3
8525.80.3010   Number Plate Camera                                      List 3
8525.80.3010   Vision 2 Camera ONLY                                     List 3

                                           32
       Case 1:20-cv-03798-N/A Document 5       Filed 10/26/20   Page 33 of 74




8525.80.3010   Vision S 5" / 7" monitor Table Stand                  List 3
8525.80.3010   Backup Camera System Kit                              List 3
8544.42.9090   36’ 50 amp detachable cord (15455-LA3)                List 3
8544.42.9090   16A Seal Cap                                          List 3
8544.42.9090   50A 125/250V Male Pin Module for F3052Y-SY/F50250-    List 3
               SY
8544.42.9090   50A 125V Male Pin Module for FP3050/F3050Y            List 3
8544.42.9090   50A 125V Male Pin Module for                          List 3
               FP5550/F5050Y/F50125/F50150
8544.42.9090   50A 125V Female PIN Module                            List 3
4819.20,0040   Packaging and Assembly for F30-ATS                    List 3
8544.42.9090   50 amp inlet (80855A-SQBK)                            List 3
8536.69.8000   30A Inlet PA Rear Cover                               List 3
8544.42.9090   Conntek-RY-14825-FP3130F-BB                           List 3
8544.42.9090   Conn-FP3120R-SB                                       List 3
8536.69.8000   Packaging & Assembly for F16INS-SS                    List 3
8544.42.9090   50A 125/250V Male Pin Module for FP3055               List 3
8536.69.8000   Packaging & Assembly for F30INS-SS                    List 3
8544.42.9090   Package & Assembly for F50CVL-SY                      List 3
8544.42.9090   50A Metal Ring for F50CVL-SY                          List 3
8544.42.9090   Package & Assembly for F30C12-SS                      List 3
8536.69.8000   Packaging & Assembly for F50INS-SS                    List 3
4819.20,0040   Package & Assembly for F50-ATS                        List 3
8536.69.8000   Stainless Steel Cover-Polished(Grade 316L)            List 3
8544.42.9090   Package & Assembly for F50125-SY-AM                   List 3
8536.69.8000   Packaging and Assembly for F52MLP-SS                  List 3
8544.42.9090   Packaging & Assembly for F1625IEC-SY                  List 3
7616.99.5190   Z-mounting bracket kit for 50W Battery Maintainer     List 3
8544.42.9090   Package & Assembly for F30C12-SY                      List 3
8544.42.9090   50A Female PVC Cover Yellow(107C) for F50CVL-SY       List 3
8544.42.9090   Package & Assembly for F30CVL-SY                      List 3
8536.69.8000   Stainless Steel Base-Polished(Grade 316L)             List 3
8544.42.9090   Pouch (185 x 87mm) for F30C12-SY                      List 3
8544.42.9090   30A Injection Ring for F30CVL-SY                      List 3
8544.42.9090   Package & Assembly for F50250-SY-AM                   List 3
8536.69.8000   F50-ATS box cover                                     List 3
8544.42.9090   50A IP44 CAP for F50CVL-SY                            List 3
8544.42.9090   Insert Card, Blister and 50A injection ring package   List 3
               assembly
8536.69.8000   12 volt DC connector receptacle with battery clamps   List 3
               (marine)
8536.69.8000   12V DC Socket Single Wall Plate AM                    List 3
8536.69.8000   15A outdoor receptacle cover (Black), AM              List 3
8536.69.8000   RV 30A conn TT-30R (F), Asssembled (yellow)           List 3

                                         33
       Case 1:20-cv-03798-N/A Document 5        Filed 10/26/20   Page 34 of 74




8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Round, AM     List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Grey, Square, AM     List 3
8544.42.9090   30A RV CORDSET 30 FT/BLACK BLUNT                        List 3
8544.42.9090   Packaging & Assembly for F1601IEC-SY                    List 3
8536.69.8000   Marine 50A 125V Conn SS-1R (F), Assembled               List 3
8536.69.8000   50A 125/250V Marine Power Smart Inlet, Black, Square,   List 3
               OEM
8544.42.9090   30A Male Pinmodule Transparent for F3015AD-             List 3
               SS/F30MLP-SY
8544.42.9090   Package & Assembly for F50225-SY-AM                     List 3
8504.40.9540   1000W INVERTER REMOTE CONTROL / BLACK                   List 3
8504.40.9540   Remote Control for Power Inverter 2000W                 List 3
8541.40.6050   Solar Charger for FSPP95SA-BL                           List 3
8536.69.8000   Stainless Steel Inlet Base Plate                        List 3
8536.69.8000   Stainless Steel Inlet PA Hinge/Cover Space Washer       List 3
8536.69.8000   30 Amp Conversion Kit                                   List 3
8536.69.8000   Stainless Steel Inlet Spring Pin                        List 3
8536.69.8000   Duel USB Charger Socket Single Wall Plate OEM           List 3
8536.69.8000   Marine 15A 125V conn 5-15R (F) Assembled                List 3
8536.69.8000   15Amp Receptacle GFCI (Grey)                            List 3
8544.42.9090   25m 16 amp Powersmart 250v cordset with IEC60309 plug   List 3
               (M), yellow, with one power Smart LED
8536.69.8000   European 16A250V Inlet                                  List 3
8536.69.8000   RV Adapter, 30A RV conn TT-30R (F) - 30A plug L5-30P    List 3
               (M), Yellow
8544.42.9090   Package & Assembly for FP5550-SY                        List 3
8541.40.6050   Packaging and Assembly for FSPP95SA-BL                  List 3
8544.42.9090   Marine Y Adapter 2 X 30A conn L5-30R (F) - 50A plug     List 3
               SS-2P (M),Yellow
8544.42.9090   30A Female Connector PVC Cover + Ring, (Titanium)       List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, White, Square, OEM   List 3
8536.69.8000   30A 125V Marine Inlet, Stainless Steel, Round, AM       List 3
8536.69.8000   Coverscrew SUS316(4*9.5mm)                              List 3
8544.42.9090   30A replacement ring, Plastic, Titanium                 List 3
8544.42.9090   30A seal collar system, Plastic                         List 3
8544.42.9090   50A Connector Cover Yellow                              List 3
8536.69.8000   50A 125V Marine Power Smart Inlet, White, Round, AM     List 3
8544.42.9090   36ft 50 A 125/250v non-detachable Powersmart cordset,   List 3
               14-50P, black
8536.69.8000   50A 125/250V Square Black Inlet w/LED, Solar Port &     List 3
               Rear Camera Prep
8536.69.8000   12V DC Socket + Dual USB Charger Socket Double Wall     List 3
               Plate OEM
8536.69.8000   USB / 15A Receptacle Power Station                      List 3

                                          34
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 35 of 74




8541.40.6050   Solar Cable for FSPP95SA-BL                              List 3
8536.69.8000   Stainless Steel Inlet Front Cover                        List 3
8536.69.8000   Duel USB Charger Socket Single Wall Plate AM             List 3
8536.69.8000   15Amp Receptacle GFCI (Black)                            List 3
8544.42.9090   32A IEC cable,                                           List 3
               (84/0.30BC+EPDM5.0)*3C+Fill(thermoplastic)+TMPU
8544.42.9090   50ft 30A 125V Marine Cordset, L5-30 (Titanium)           List 3
8536.69.8000   Marine 30A 125V conn L5-30R (F) Assembled                List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Grey, Square, OEM     List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Round, OEM     List 3
8544.42.9090   36ft 30A 125V RV Fault Smart Cordset, L5-30R + TT-30P    List 3
               (Titanium)
8536.69.8000   32A Marine Inlet, Stainless Steel, Round, AM             List 3
8544.42.9090   25ft 50A 125V Marine Power Smart Cordset,SS1-50          List 3
               (yellow)
8544.42.9090   50A F Conn PVC Cover + Ring, (Titanium)                  List 3
8536.69.8000   50A 125/250V Marine Power Smart Inlet, White, Round,     List 3
               OEM
8544.42.9090   Package & Assembly for FP3055-SY                         List 3
8536.69.8000   16A 250V Marine Power Smart Inlet, White, Square, AM     List 3
8536.69.8000   16A 250V Marine Inlet, Stainless Steel, Round, AM        List 3
8536.69.8000   Marine 20A 125V plug L5-20P (M) Assembled                List 3
8544.42.9090   12ft 30A 125V Marine Cordset, L5-30 (Titanium)           List 3
8544.42.9090   30A Female Connector PVC Cover + Ring, (Yellow)          List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, White, Round, OEM     List 3
8536.69.8000   30A 125V Marine Inlet, Stainless Steel, Round, AM        List 3
8536.69.8000   30A 125V marine Power Smart inlet, white, round, OEM     List 3
8544.42.9090   50ft 30A 125V Marine Cordset, L5-30 (Yellow)             List 3
8544.42.9090   25ft 30A 125V RV Fault Smart Cordset, L5-30R + TT-30P    List 3
               (black)
8544.42.9090   32A Pigtail 1meter/Yellow                                List 3
8544.42.9090   15m 32 amp 230v cordset with IEC60309 plug (M), yellow   List 3
8536.69.8000   12 volt receptacle Y-adapter DC connector with           List 3
               Powersmart blue voltage LED indicator (marine)
8536.69.8000   Marine Adapter 20A conn L5-20R (F) - 15A plug 5-15P      List 3
               (M)
8536.69.8000   15A Tamper Resistant Outlet and 2.1A Dual USB Charger    List 3
8544.42.9090   50A 125/250V Marine Cordset White/50ft                   List 3
8536.69.8000   50A 125V Marine Power Smart Inlet, White, Square, AM     List 3
8544.42.9090   25ft 50A 125/250V RV Power Smart Cordset, 14-50P +       List 3
               SS-2R (black)
8536.69.8000   Inlet round gasket 5mm EVA                               List 3
8536.69.8000   Packaging & Assembly for FTVINS-SS                       List 3
8536.69.8000   Adapter 30A Connector to 15A Plug                        List 3

                                          35
       Case 1:20-cv-03798-N/A Document 5        Filed 10/26/20   Page 36 of 74




8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Round, OEM    List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Grey, Rround, OEM    List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Grey, Square, OEM    List 3
8536.69.8000   12V DC Socket Single Wall Plate OEM                     List 3
8544.42.9090   15A Cord 2meter Black/OEM                               List 3
8536.69.8000   15A Tamper Resistant Outlet and 2.1A Dual USB Charger   List 3
8544.42.9090   15m 16 amp Powersmart 250v cordset with IEC60309 plug   List 3
               (M), yellow, with two Fault Smart LED
8536.69.8000   One Piece Adapter 30A Marine Locking Plug (L5-30P) to   List 3
               15A Connector (5-15R)
8544.42.9090   12ft 30A 125V Marine Cordset, L5-30 (yellow)            List 3
8536.69.8000   30A 125V marine Power Smart inlet, white, round, AM     List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Square, AM    List 3
8544.42.9090   25ft 30A 125V Marine Cordset, L5-30 (Titanium)          List 3
8536.69.8000   Hingescrew SUS316(5*30.8mm)(3.5*12.6mm)                 List 3
8504.40.9540   1000W 12V PURE SINE WAVE INVERTER / BLACK               List 3
8544.42.9090   25ft 30A 125V Marine Cordset, L5-30 (Yellow)            List 3
8544.42.9090   25ft 30A 125V RV Fault Smart Cordset, L5-30R + TT-30P   List 3
               (black)
8544.42.9090   30ft 30A 125V RV Fault Smart Cordset, L5-30R + TT-30P   List 3
               (black)
8536.69.8000   50A 125V Marine Inlet, Stainless Steel, Round, AM       List 3
8536.69.8000   Marine 50A 125V plug SS-1P (M) Assembled                List 3
8536.69.8000   32A 250V (NEMA=SS2R) Assembly Connector                 List 3
8544.42.9090   Marine Y Adapter 2 X 50A 125V conn SS1-50R (F) - 50A    List 3
               125/250V plug SS2-50P (M), Yellow
8544.42.9090   50amp cordset, AFTERMARKET VERSION                      List 3
8544.42.9090   50A M Plug PVC Cover, (Silver)                          List 3
8544.42.9090   50A replacement ring, Plastic, Titanium                 List 3
8536.69.8000   Disassembled 50A 125/250V Marine Power Smart Inlet,     List 3
               Black, Square, no LED, OEM
8536.69.8000   50A 125/250V Marine Power Smart Inlet, Grey, Square,    List 3
               AM
8536.69.8000   50A 125/250V Marine Power Smart Inlet, Grey, Square,    List 3
               OEM
8541.40.6050   Poly PVC Bags (71*58*10cm) for FSPP95SA-BL              List 3
8536.69.8000   Stainless Steel Inlet Hinge Spring                      List 3
8544.42.9090   25ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (black)
8544.42.9090   36ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (Titanium)
8544.42.9090   45ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (black)
8544.42.9090   50ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (black)
                                          36
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 37 of 74




8536.69.8000   50A 125/250V Marine Power Smart Inlet, Black, Square,     List 3
               AM
8504.40.9540   35A DC wall mount power center                            List 3
8544.42.9090   Y-Adapter 2x30A Connector to 30A Male                     List 3
8544.42.9090   25ft 30A 125V Marine Cordset, L5-30 (yellow)              List 3
8536.69.8000   12 volt, triple receptacle DC connector with Powersmart   List 3
               blue voltage LED indicator (marine)
8536.69.8000   One Piece Adapter 15A Plug (5-15P) to 30Amp Marine        List 3
               Locking Connector (L5-30R) LED *1
8536.69.8000   RV Adapter, 15A conn 5-15R (F) - 30A RV plug TT-30P       List 3
               (M), Yellow
8504.40.9540   1m pigtail16 amp Powersmart 250v with IEC60309 plug       List 3
               (M), yellow, with two Fault Smart LED
8536.69.8000   16A 250V Marine Power Smart Inlet, Grey, Square, AM       List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Square, AM      List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Square, OEM     List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Gray, Round, AM        List 3
8536.69.8000   RV 30A plug TT-30P (M), Asssembled (yellow)               List 3
8544.42.9090   36ft 30A 125V RV Fault Smart Cordset, L5-30R + TT-30P     List 3
               (black)
8536.69.8000   One Piece Adapter 30A Plug (TT-30R) to 20Amp Marine       List 3
               Locking Connector (L5-20R) LED
8544.42.9090   50ft 50A 125V Marine Power Smart Cordset,SS1-50           List 3
               (yellow)
8544.42.9090   50A M Plug PVC Cover, (Yellow)                            List 3
8536.69.8000   50A replacement ring, Metal                               List 3
8536.69.8000   Marine 50A 125/250V Conn SS-2R (F), Assembled             List 3
8536.69.8000   Marine 50A 125/250V Conn SS-2R (F), Assembled             List 3
8536.69.8000   50A 125/250V Marine Power Smart Inlet, Grey, Round,       List 3
               OEM
8536.69.8000   50A 125/250V Marine Power Smart Inlet, Black, Square,     List 3
               no LED, OEM
8536.69.8000   Marine Adapter 20A conn 5-20R (F) - 20A locking plug      List 3
               L5-20P (M)
8544.42.9090   RV Y Adapter 2 X 30A RV Conn TT-30R (F) - 30A RV          List 3
               plug TT-30P(M), Black,AM
8544.42.9090   25ft 30A 125V Marine Cordset, L5-30                       List 3
8544.42.9090   50ft 30A 125V Marine Cordset, L5-30 (yellow)              List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, Black, Square, OEM     List 3
8544.42.9090   30ft30A 125V RV Fault Smart Cordset, L5-30R + TT-30P      List 3
               (black)
8536.69.8000   One Piece Adapter 30A Plug (TT-30R) to 20Amp 4-prong      List 3
               Locking Connector (L5-20R) LED
8544.42.9090   50ft 30A 125V Marine Cordset, L5-30 (Titanium)            List 3
8544.42.9090   30ft 30A 125V RV Fault Smart Cordset, L5-30R + TT-30P     List 3

                                           37
       Case 1:20-cv-03798-N/A Document 5        Filed 10/26/20   Page 38 of 74




               (Titanium)
8536.69.8000   32A 250V Marine Power Smart Inlet, White, square, AM    List 3
8536.69.8000   RV ATS, 50A 125/250V / 50A transfer Switch box          List 3
8544.42.9090   30ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (Titanium)
8544.42.9090   36ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (black)
8536.69.8000   50A 125/250V Marine Power Smart Inlet, White, Square,   List 3
               OEM
8544.42.9090   Marine Pigtail, 30A conn L5-30R (F)-50A 125V plug SS-   List 3
               1P (M), Yellow
8544.42.9090   RV Pigtail 30A RV conn TT-30R (F) - 30A plug L5-30P     List 3
               (M), Black
8544.42.9090   Marine Pigtail, 50A 125V conn SS-1R (F)-30A plug L5-    List 3
               30P, Yellow
8536.69.8000   Telephone/TV Inlet, Round, Stainless Steel, AM          List 3
8544.42.9090   25ft 50A 125/250V Marine Power Smart Cordset, SS2-50    List 3
               (yellow)
8544.42.9090   30ft 50A 125/250V RV Power Smart Cordset, 14-50P +      List 3
               SS-2R (black)
8536.69.8000   RV 50A 125/250V conn 14-50R (F), Assembled (yellow)     List 3
8536.69.8000   50A 125/250V Marine Power Smart Inlet, White, Square,   List 3
               AM
8536.69.8000   50A 125/250V Marine Inlet, Stainless Steel, Round, AM   List 3
8536.69.8000   30A Connector Retro Fit Kit                             List 3
8544.42.9090   Y adapter 50a 125/250v female to 2x30a rv male plug     List 3
               black and a 30a female to 15a male
8536.69.8000   10A Solar Charging Inlet, Black, OEM                    List 3
8536.69.8000   10A Solar Charging Inlet, Grey, AM                      List 3
8507.60.0010   Power Pod 400W battery with colour box packaging        List 3
8536.69.8000   10A Solar Charging Inlet, White, AM                     List 3
8504.40.9540   45A DC wall mount power center                          List 3
8504.40.9540   55A/65A DC Deck Mount Converter                         List 3
8544.42.9090   50A 125/250V 30ft extension cord                        List 3
8504.40.9540   75A/85A Deck Mount Converter                            List 3
8544.42.9090   RV Pigtail 30A RV conn TT-30R (F) - 20A 4 pin plug      List 3
               L14-20P (M), Black
8504.40.9540   1000W deck mountInverter 120VAC                         List 3
8537.10.9150   AC/DC distribution panel (30A/50A), Black               List 3
8504.40.9540   ePod Power Station+90W AC Adapter+ Cigarette Charger    List 3
               Cable with colour box packaging
8536.69.8000   Cable / SAT, Double F Connector, Inlet square (Grey),   List 3
               OEM
8536.69.8000   Cable TV, Single F Connector, Stainless Steel Inlet,    List 3
               Round, AM

                                          38
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 39 of 74




8507.60.0010   ePod Power Station + Battery + 90W Power Adapter (for    List 3
               US region) + Cigarette Charger Cable 12V/10A
8544.42.9090   Marine Pigtail, 15A conn 5-15R (F)-30A plug L5-30P (M)   List 3
               , Yellow
8504.40.9540   25A Wall mount MPPT charger - Black                      List 3
8504.40.9540   50A Wall mount MPPT charger - Black                      List 3
8541.40.6050   25A and 50A solar charger Mounting bracket - Black       List 3
8541.40.6050   100W Kickstand Solar Panel, PWM Bundle kit               List 3
8504.40.9540   Solar Roof Top Electrical Box, Black                     List 3
8536.69.8000   Cable TV, Single F Connector, Inlet square (White), AM   List 3
8536.69.8000   Receptacle, 30amp female                                 List 3
8544.42.9090   Pigtail adapter - 30amp male to 15amp female             List 3
8544.42.9090   RV Pigtail 30A RV conn TT-30R (F) - 30A 4 pin plug       List 3
               L14-30P (M) , Black
8544.42.9090   Marine Pigtail 50A 125V conn SS-1R (F) - 50A 125/250V    List 3
               plug SS-2P (M), Yellow
8504.40.9540   ROOFTOP SOLAR PANEL CONNECTION BOX /                     List 3
               BLACK
8541.40.6050   100W Solar Panel Battery Maintainer                      List 3
8536.69.8000   Cable TV, Single F Connector, Stainless Steel Inlet,     List 3
               Round, AM
8544.42.9090   Marine pigtail,30A conn L5-30R-15A PLUG 5-15p(M)         List 3
8544.42.9090   RV Pigtail 30A RV conn TT-30R (F) - 20A plug 5-20P       List 3
               (M), Black
8544.42.9090   RV Pigtail 50A 125/250V RV conn 14-50R (F) - 30A 4       List 3
               pin plug L14-30P (M), Black
8544.42.9090   Marine Pigtail 50A 125/250V conn SS-2R (F) - 30A plug    List 3
               L5-30P (M) , Yellow
8504.40.9540   25A MPPT solar charger                                   List 3
8504.40.9540   1000W Pure Sine Wave DC-AC Power Inverter                List 3
8544.42.9090   Pigtail adapter - 30amp male to 50amp female             List 3
8544.42.9090   RV Pigtail 50A 125/250V Rv conn 14-50R (F) - 30A RV      List 3
               Male TT-30P, Black
8544.42.9090   RV Pigtail 50A 125/250V RV conn 14-50R (F) - 30A RV      List 3
               plug TT-30P (M), Black
8536.69.8000   Telephone/TV marine data plastic inlet -OEM              List 3
8544.42.9090   Portable cable ramp                                      List 3
8536.69.8000   Male 15A to Female 30A Round Adapter                     List 3
8504.40.9540   Solar Roof Top Electrical Box Plug Pair only , White     List 3
8536.69.8000   10A Solar Charging Inlet, White, OEM                     List 3
8504.40.9540   Solar Roof Top Electrical Box with Plug Pair, White      List 3
8536.69.8000   10A Solar Charging Inlet, Black, AM                      List 3
8536.69.8000   Cable TV, Single F Connector, Inlet square (Grey), OEM   List 3
8544.42.9090   Shore Power Organizer Bag                                List 3


                                          39
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 40 of 74




8541.40.6050   100W monocrystalline Fixed Solar Panel                    List 3
8544.42.9090   RV Pigtail 15A conn 5-15R (F) - 30A RV plug TT-30P        List 3
               (M), Black
8544.42.9090   RV Pigtail 30A Marine conn L5-30R (F) - 50A RV plug       List 3
               14-50P (M), Black
8544.42.9090   Marine Pigtail 50A 125/250V conn SS-2R (F) - 15A plug     List 3
               5-15P (M) , Yellow
8536.69.8000   Telephone/TV Inlet, Square, White, AM                     List 3
8536.69.8000   Baby TV Inlet, Single F Connector, Grey, OEM              List 3
8536.69.8000   Cable TV, Single F Connector, Inlet square (White), OEM   List 3
8544.42.9090   Pigtial Adapter 15A Male to 30A Female with Handle,       List 3
               Heavy Duty Black
8536.69.8000   12 volt, 6ft. coil cordset DC connector with Powersmart   List 3
               blue voltage LED indicator (marine)
8536.69.8000   12V DC Socket Single Wall Plate OEM                       List 3
8536.69.8000   12V DC Socket + Dual USB Charger Socket Double Wall       List 3
               Plate AM
8536.69.8000   12V DC Socket + Dual USB Charger Socket Double Wall       List 3
               Plate OEM
8536.69.8000   Marine 15A 125V plug 5-15P (M) Assembled                  List 3
8536.69.8000   15A outdoor receptacle cover (White), AM                  List 3
8544.42.9090   1m pigtail16 amp Powersmart 250v with IEC60309 plug       List 3
               (M), yellow, with one power Smart LED
8544.42.9090   15m 16 amp Powersmart 250v cordset with IEC60309 plug     List 3
               (M), yellow, with one power Smart LED
8536.69.8000   30A 125V Marine Power Smart Inlet, White, Round, AM       List 3
8544.42.9090   50ft 50A 125/250V Marine Power Smart Cordset,SS2-50P      List 3
               (yellow)
8536.69.8000   10A Solar Charging Inlet, Grey, OEM                       List 3
8544.42.9090   Y-Adapter 2x50A 125V RV Connector to 50A 125V Male        List 3
8544.42.9090   30ft 50 A 125/250v non-detachable Powersmart cordset,     List 3
               14-50P, black
8536.69.8000   50A 125/250V Marine Power Smart Inlet, White, Round,      List 3
               AM
8536.69.8000   RV 50A 125/250V plug 14-50P (M), Assembled (yellow)       List 3
8544.42.9090   Cordset, RV, 30amp, 25'                                   List 3
8544.42.9090   30ft 30A RV Cordset, Black, ROJ end to 30A RV Plug,       List 3
               TT-30P
8544.42.9090   50A 125/250V 15ft extension cord                          List 3
8536.69.8000   50 Amp 125/250V Conversion Kit                            List 3
8536.69.8000   RL14105 Conn-F3120AD-RY                                   List 3
8544.42.9090   Pigtail adapter -15amp male to 30amp female               List 3
8544.42.9090   Harmonized Cable, 2.5mm, EPR Insulated flexible cable     List 3
               with polyurethane sheah
8504.40.9540   600W Pure Sine Wave DC-AC Power Inverter                  List 3

                                           40
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 41 of 74




8544.42.9090   Marine Pigtail, 15A conn 5-15R (F)-30A plug L5-30P (M)   List 3
               , Titanium
8544.42.9090   RV Pigtail 50A 125/250V conn SS-2R (F) - 30A RV plug     List 3
               TT-30P (M), Black
8544.42.9090   Marine Pigtail 50A 125/250V conn SS-2R (F) - 50A 125V    List 3
               plug SS-1P (M), Yellow
8504.40.9540   25A Wall mount MPPT charger with mounting bracket -      List 3
               Black
8504.40.9540   Solar Roof Top Electrical Box Plug Pair only , Black     List 3
8536.69.8000   Cable / SAT, Double F Connector, Inlet square (Black),   List 3
               OEM
8536.69.8000   Cable TV, Single F Connector, Inlet square (Grey), AM    List 3
8536.69.8000   Adapter - 30amp male to 145 amp female, round            List 3
8544.42.9090   Cordset, RV, 30amp, 50'                                  List 3
8536.69.8000   30 Amp Male Plug                                         List 3
8544.42.9090   Cordset, RV, ROJ, 30amp, 36' NO HANDLE or LED            List 3
8544.42.9090   30A F Connector w/ ROJ                                   List 3
8504.40.9540   50A MPPT solar charger                                   List 3
8544.42.9090   Packaging & Assembly for F1615IEC-SY                     List 3
8544.42.9090   16A IP44 CAP for F30CVL-SY & FFKIT30-SY                  List 3
8544.42.9090   30A Female PVC Cover Yellow (107C) for F30CVL-SY         List 3
8536.69.8000   Packaging & Assembly for F32INS-SS                       List 3
8536.69.8000   Packaging and Assembly for F50MLP-SS                     List 3
8536.69.8000   Package & Assembly for FFKIT30-SY                        List 3
7616.99.5190   Universal Z-mount bracket kit for Rooftop Rigid Solar    List 3
               Panel & hex bolt, nut & washers
8536.69.8000   Stainless Steel Inlet Hinge Plate                        List 3
8536.69.8000   Duel USB Charger Socket Single Wall Plate OEM            List 3
8544.42.9090   Marine Y Adapter 2 X 15A conn 5-15R (F) - 30A plug L5-   List 3
               30P (M), Yellow
8536.69.8000   15A outdoor receptacle cover (Grey), AM                  List 3
8536.69.8000   15A Tamper Resistant Outlet and 2.1A Dual USB Charger    List 3
8536.69.8000   15Amp Receptacle GFCI (Ivory)                            List 3
8536.69.8000   Marine 20A 125V conn L5-20R (F) Assembled                List 3
8544.42.9090   RV Y Adapter 2 X 30A RV Conn TT-30R (F) - 30A RV         List 3
               plug TT-30P(M), Black
8544.42.9090   Marine Y Adapter 2 X 30A conn L5-30R (F) - 30A plug      List 3
               L5-30P (M),Yellow
8536.69.8000   RV ATS, 30A 125V / 30A transfer Switch box               List 3
8544.42.9090   30A Male Plug PVC Cover, (Titanium)                      List 3
8544.42.9090   30A Male Plug PVC Cover, (Yellow)                        List 3
8536.69.8000   30A 125V Marine Power Smart Inlet, White, Square, AM     List 3
8536.69.8000   32A 250V Marine Inlet, White, Stainless Steel Round,     List 3
               AM

                                          41
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 42 of 74




8544.42.9090   Marine Y Adapter 2 X 50A 125V conn SS1-50R (F) - 50A     List 3
               125V plug SS1-50P (M), Yellow
8536.69.8000   50A 125V Marine Inlet, Stainless Steel, Round, AM        List 3
8544.42.9090   50A seal collar system, Plastic & Metal                  List 3
8544.42.9090   Marine Y Adapter 2 X 50A 125/250V conn SS2-50R (F) -     List 3
               50A 125/250V plug SS2-50P (M), Yellow
8536.69.8000   50A 125/250V Marine Power Smart Inlet, Black, Round,     List 3
               OEM
8504.40.9540   1500W Pure Sine Wave DC-AC Power Inverter                List 3
8544.42.9090   Marine Pigtail, 30A conn L5-30R (F)-15A plug 5-15P (M)   List 3
               , Titanium
8544.42.9090   Marine Pigtail, 30A conn L5-30R (F)-50A 125/250V plug    List 3
               SS-2P (M), Yellow
8544.42.9090   RV Pigtail 50A 125/250V RV conn 14-50R (F) - 30A plug    List 3
               L5-30P (M), Black
8504.40.9540   50A Wall mount MPPT charger with mounting bracket -      List 3
               Black
8536.69.8000   Baby TV Inlet, Single F Connector, Black, OEM            List 3
8536.69.8000   Baby TV Inlet, Single F Connector, White, OEM            List 3
8544.42.9090   Plug, 30amp                                              List 3
8544.42.9090   Pigtail adapter - 50amp male to 30amp female             List 3
8544.42.9090   Conn-F31GENZAD-RY                                        List 3
8544.42.9090   PVC Handle BAG (0.4mm x 345 x500mm) for F30C12-          List 3
               SY
8544.42.9090   Package & Assembly for F50150-SY-AM                      List 3
8536.69.8000   Packaging & Assembly for F52INS-SS                       List 3
8544.42.9090   Package & Assembly for FP3050-SY                         List 3
8536.69.8000   Packaging & Assembly for FPTINS-SS                       List 3
8536.69.8000   Ring for F50MLP and F52MLP                               List 3
8541.40.6050   2pin Male Plug and Female Connector Socket               List 3
8536.69.8000   Sub-Assembled Fee                                        List 3
8536.69.8000   12 volt DC connector 4' cordset (marine)                 List 3
8544.42.9090   15A Cord, 10ft, Black, OEM                               List 3
8536.69.8000   16A 250V (NEMA=L5-30R) Assembly Connector Yellow         List 3
8536.69.8000   16A 250V Marine Inlet, Stainless Steel, Round, AM        List 3
8536.69.8000   Marine Adapter 20A conn L5-20R (F) - 30A locking plug    List 3
               L5-30P (M)
8544.42.9090   RV Y Adapter 2 X 30A RV Conn TT-30R (F) - 50A            List 3
               125/250V RV plug 14-50P(M), Black
8544.42.9090   Marine Y Adapter 2 X 30A conn L5-30R (F) - 50A           List 3
               125/250V plug ,Yellow
8536.69.8000   30A 125V Marine Power Smart Inlet, White, Square, AM     List 3
8536.69.8000   Marine 30A 125V plug L5-30P (M) Assembled                List 3
8536.69.8000   50A 125/250V Marine Inlet, Stainless Steel, Round, AM    List 3


                                          42
       Case 1:20-cv-03798-N/A Document 5             Filed 10/26/20     Page 43 of 74




8536.69.8000   Marine 50A 125/250V plug SS-2P (M) Assembled                   List 3
8507.60.0010   Lithium-ion power cell prep system                             List 3
8544.42.9090   50ft 15A 125V Marine Cordset, 5-15 (yellow)                    List 3
8544.42.9090   RV Pigtail 30A RV conn TT-30R (F) - 15A plug 5-                List 3
               15P(M), Black
8544.42.9090   RV Pigtail 30A Marine conn L5-30R (F) - 30A RV plug            List 3
               TT-30P (M), Black
8544.42.9090   RV Pigtail 30A RV conn TT-30R (F) - 20A plug L5-20P            List 3
               (M), Black
8541.40.6050   95W Solar Panel with controller, Inlet and Storage Bag         List 3
8418.10.0090   550L side by side refrigerator, ice maker and water            List 3
               dispensor, black door alloy straight-long handle
8418.10.0090   482L side by side refrige rator, basic model, SS door, alloy   List 3
               straightlong handles, US plug, R134a
8418.10.0030   328 liters 2-door refrigerator with top freezer                List 3
7321.11.3010   Black Drawer Front with Silver handle                          List 3
8418.99.4000   Charcoal filter                                                List 3
8418.99.4000   Freezer door assembly(8 &10 cuft)(New version)                 List 3
8418.99.4000   Freezer door side cover                                        List 3
8418.99.8060   Fresher door left side cover (10 cuft) (new version)           List 3
8418.99.8060   Lower Shelf                                                    List 3
8418.99.8060   temperature sensor part                                        List 3
8418.99.8060   temperature fuse                                               List 3
7321.11.3010   Black Drawer Front with Black handle(Superseded)               List 3
7321.11.3010   Stainless Steel Drawer Front with Silver Knob                  List 3
7321.11.6000   Burner Bracket Track Burner for FGH4ZSA-SS                     List 3
8418.99.4000   Light assembly base                                            List 3
8418.99.4000   Fresher door latch parts package                               List 3
8418.99.4000   Cooling fan                                                    List 3
8415.20.0000   Roof Gasket                                                    List 3
4819.10.0040   15.5K BTU White AC Rooftop packing material                    List 3
8418.99.8060   Bottle frame                                                   List 3
8418.99.8060   light cover                                                    List 3
8418.99.8060   right middle hinge part                                        List 3
7321.11.3010   Black Drawer Front with Black handle                           List 3
7321.11.3010   Die cast cooking grate match w/ 17" & 21" range oven           List 3
8418.99.8060   Fresher door right side cover (8 cuft)                         List 3
8418.99.8060   functional board part                                          List 3
8418.99.4000   Freezer door latch parts package                               List 3
8418.99.8060   Spacer                                                         List 3
8418.99.8060   Freezer door Left side cover (old version)                     List 3
8418.99.8060   Hinge cover                                                    List 3
8418.99.8060   Refrigerator door seal                                         List 3
8418.99.4000   drawer                                                         List 3

                                             43
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 44 of 74




8516.60.4082   Knob base                                                  List 3
8516.60.4082   Thermostat switch for oven burner                          List 3
8516.60.4082   Backsplash vent module (included six screws M4*12)         List 3
8516.60.4082   Other interior wires.                                      List 3
8418.99.8060   Iceless Cooler-Umbrella Holder                             List 3
8418.99.8060   Fresher door left side cover (8 cuft)                      List 3
8418.99.4000   Fresher wire shelf                                         List 3
8418.99.4000   Freezer wire shelf                                         List 3
8418.99.4000   LED bar                                                    List 3
8516.29.0090   Main Printed Circuit Board (MPCB)                          List 3
8418.99.8060   Fixed card of magnetic core                                List 3
7321.11.3020   Oven drawer front stainless steel color w/ silver handle   List 3
8418.99.4000   Freezer door bin                                           List 3
8418.99.4000   10 CU.FT HIGH GLOSS BLACK DOOR                             List 3
               PANEL(Thickness 3.0mm)
8418.99.4000   Glass small shelf                                          List 3
8418.99.4000   10 CU.FT MATTE BLACK DOOR PANEL(Thickness                  List 3
               3.0mm)
8418.99.4000   10 CU.FT BLACK VCM STAINLESS STEEL DOOR                    List 3
               PANEL(Thickness 3.0mm)
8418.99.8060   refrigerator fan motor                                     List 3
8418.99.4000   Fresher door assembly (10 cuft)                            List 3
8418.99.4000   storage lock                                               List 3
8418.99.4000   Ventilation cover                                          List 3
8418.99.8060   Freezer door Left side cover (New version)                 List 3
8418.99.8060   Freezer door right side cover (New version)                List 3
8418.99.8060   Freezer door right side cover (old version)                List 3
8418.99.8060   Self-tapping screws ST4×12                                 List 3
8418.99.8060   Defrost heater                                             List 3
8418.99.8060   power cable                                                List 3
7321.11.6000   Ignition Wire2 Assembly for FGH4ZSA-SS, Assembled          List 3
               by Ignition Wire 470MM
8418.99.4000   Rotary knob                                                List 3
8418.99.4000   Middle hinge                                               List 3
8418.99.8060   Fresher door right side cover (10 cuft)(old version)       List 3
8418.99.8060   Fruit box component                                        List 3
8418.99.8060   Freezer door seal                                          List 3
8418.99.8060   Refrigeration door foaming                                 List 3
8418.99.8060   Upper shelf Cover                                          List 3
7321.11.3020   Oven drawer front black color w/ silver handle             List 3
8418.99.8060   Power Cord                                                 List 3
8418.99.4000   10 CU.FT. VCM STAINLESS STEEL DOOR                         List 3
               PANEL(Thickness 3.0mm)
8418.99.8060   LED light                                                  List 3

                                             44
       Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20    Page 45 of 74




8418.99.4000   big door bin                                                List 3
8418.99.4000   small door bin                                              List 3
8418.99.4000   Thermostate (temperature controller)                        List 3
8418.99.8060   left upper hinge part                                       List 3
7321.11.3010   Left Rail Module                                            List 3
8516.29.0090   Flame Synchro Motor                                         List 3
8418.99.8060   self-tapping screw                                          List 3
8418.99.8060   refrigerator fan motor                                      List 3
7321.11.3010   Oven drawer front St-st Colour w/ st-st handle              List 3
8418.99.8060   Refrigerated glass shelf assembly                           List 3
8418.99.8060   upper shelf                                                 List 3
8418.99.8060   heater                                                      List 3
8418.99.8060   left middle hinge part                                      List 3
8418.10.0090   468L side by side refrige rator, 4 door basic model, US     List 3
               plug, R134a
8418.99.4000   Drainage tube                                               List 3
8418.99.8060   Fresher glass big shelf                                     List 3
8418.99.8060   Middle hinge                                                List 3
8418.99.8060   Bottle frame                                                List 3
8418.99.8060   Freezer door foaming                                        List 3
8414.60.0000   Light Switch (Black)                                        List 3
7321.90.1000   Ignitor                                                     List 3
8414.60.0000   Button (Silver) for 12V range hood                          List 3
8414.60.0000   Screws bag (wall anchors 6pcs, ST4*30 6pcs, ST4*6 4pcs)     List 3
8516.29.0090   Remote control                                              List 3
8418.99.8060   cover part                                                  List 3
7321.11.3010   Right Rail Module                                           List 3
7321.11.3010   Range Knob Module with LED PCB                              List 3
7321.11.3010   Oven Temperature Knob Module with PCB LED                   List 3
8418.10.0010   Glass Door for FCR17ACA-BL                                  List 3
8418.99.8060   Door Attachment Set Screw                                   List 3
7321.11.3010   Black Drawer Front with Silver handle(Superseded)           List 3
8516.29.0090   Remote Receiver                                             List 3
7321.11.3020   Front panel module (Stainless Steel) (All knobs & Ignitor   List 3
               included)
8529.90.8600   Slow Blow Fuse, T2A 125V, 5x20mm                            List 3
7321.11.6000   Ignitor Assembly for FGH4ZSA-SS                             List 3
7321.11.3020   Front panel module (Black) (All knobs& Ignitor included)    List 3
7321.11.6000   Foam Sheet for FGH4ZSA-SS                                   List 3
7321.11.6000   Ignition Wire1 Assembly for FGH4ZSA, Assembled by           List 3
               Ignition Wire 300MM
7321.11.6000   Burner Bracket Round Burner for FGH4ZSA-SS                  List 3
8414.60.0000   TM31 PCB & S3 1.5uF capacitor                               List 3
7321.11.3020   Burner Assembly for FSRI22LA-SS                             List 3

                                            45
       Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20      Page 46 of 74




7321.11.6000   Stone for FSRI22LA-SS                                            List 3
8516.60.4082   Rotisseries fork(included blade +screw + spindle)                List 3
8516.60.4082   Oven top heating element                                         List 3
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(black) with high gloss      List 3
               black door panel
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(black) with black           List 3
               VCM Stainless steel door panel
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(black) with VCM              List 3
               Stainless steel door panel
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(Gray)                      List 3
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(Gray) with high gloss       List 3
               black door panel
7321.11.6000   Trivet Support (Black Grommet Grate Support) with hole           List 3
               for FGH4ZSA-SS
7321.90.1000   side Rubber grommet (4 pcs)                                      List 3
8414.60.0000   Fan Blade                                                        List 3
8414.60.0000   American 3 pins plug & LED light connect wire                    List 3
8516.29.0090   Flame LED Light Bar                                              List 3
8516.29.0090   Remote Control for FF26C15A-BL                                   List 3
8516.60.4082   Inner wire assembly for thermostat switch, Function              List 3
               switch
8516.60.4082   Convection fan motor                                             List 3
8516.60.4082   Convection element                                               List 3
8418.10.0065   15.4 cuft Side by side refrigerator for US, residential style,   List 3
               free standing, black glass
8418.10.0010   2.5 cu.ft / 70L AC/DC Refrigerator                               List 3
8414.60.0000   Front panel module (Black)(All knobs included)                   List 3
7321.11.6000   SS Corrugated Pipe for FGH4ZSA-SS                                List 3
8414.60.0000   3 Layers aluminum filter                                         List 3
8516.29.0090   Remote Control for FF40S15A-BL                                   List 3
8414.60.0000   Foam filter                                                      List 3
8516.60.4082   Oven Door Seal                                                   List 3
8516.60.4082   Oven Door assembly (Included 1*glass door, 2*screws              List 3
               M4*45, 1*handle)
7321.11.3010   Oven door whole unit (Black)                                     List 3
7321.11.3010   Oven door whole unit (Stainless Steel)                           List 3
7321.11.3010   Range oven light bulb                                            List 3
7321.11.3020   Door Seal ( For 17 inch Range Oven)                              List 3
8516.60.4082   Oven Rack                                                        List 3
8516.60.4082   Handle assembly (included 1pcs*Handle ( door and                 List 3
               drawer), 2pcs M4X45mm,2pcs M4X25mm.)
8414.60.0000   L12 round LED light                                              List 3
7326.90.6000   Trim Cover Along Top of Microwave Oven (Stainless                List 3
               Steel)

                                               46
       Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 47 of 74




7321.11.3020   Light Switch (Black)                                             List 3
8516.60.4082   Light guide                                                      List 3
8516.60.4082   Cooktop panel module （Included ceramic glass）                    List 3
7321.11.3010   Front panel module - black                                       List 3
8516.60.4082   Knob                                                             List 3
8516.60.4082   LED PCB                                                          List 3
8516.60.4082   Cooktop burner - 240V 1200W dia 165mm                            List 3
8516.60.4082   Oven bottom heating element                                      List 3
8516.29.0090   26” Fireplace curved glass with wood flame, AM                   List 3
               packaging
8516.29.0090   30 inch Built-in Electric ambient Fireplace, with crystal        List 3
               flame effect-Flat Panel, SS, no heat
8516.60.4082   Drawer assembly (included 2pcs Screw:                            List 3
               M4X25mm,1pcs*handle)
8516.29.0090   40" Flat Built-in Electric Fireplace Stainless Steel, AM         List 3
               packaging
8516.29.0090   40 inch Flat Built-in Fireplace with wood flame effect,          List 3
               Consumer Market
8516.29.0090   60 inch Blue Flame Flat Build-in Fireplace                       List 3
7321.11.6000   Side Order Single Burner Built-in Cooktop(LP)                    List 3
8414.60.0000   Front panel module (Stainless Steel)(All knobs& Ignitor          List 3
               included)
7321.11.3010   Cooktop grill holding gasket                                     List 3
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(Gray) with Matt black       List 3
7321.11.3020   Temperature display with PCBA for FSRD22LA-SS                    List 3
7321.11.3010   Ignition Knob Module with LED PCB.                               List 3
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(black) with Matt black       List 3
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(Gray)                       List 3
8415.20.0000   Furrion Chill Air Conditioner Display (POP)                      List 3
7321.11.6000   20” RV 3-burner Gas cooktop (not online) – Stainless Steel       List 3
7321.11.1060   21” RV Single burner drop-in grill with splash guard –           List 3
               Stainless Steel
8414.60.0000   12V Range Hood, Black, AM packaging                              List 3
8516.60.4082   Front Control Panel (included touch control glass)               List 3
8516.60.4082   Levelling feet                                                   List 3
8418.10.0065   20.6 cuft Side by side refrigerator for US, residential style,   List 3
               free standing, black glass
8418.10.0010   4.5cuft outdoor single bar fridge                                List 3
7321.11.6000   Middle grill                                                     List 3
7321.11.3010   Glass Cover Middle hinge module (2 hinges per set)               List 3
8516.60.4082   Oven Function Switch                                             List 3
8516.60.4082   Cavity bulb                                                      List 3
8516.60.4082   Inner wire assembly for oven                                     List 3
8516.60.4082   Anti-tip bracket(included screws M5*30mm + washers +             List 3

                                              47
       Case 1:20-cv-03798-N/A Document 5             Filed 10/26/20     Page 48 of 74




               bracket)
8418.10.0020   8 CuFt DC refrigerator, Grey (Door panel not included)          List 3
8418.10.0090   10 CuFt Top Freezer 2 door Fridge Freezer 12V (Stainless        List 3
               steel) with trim kit
8418.10.0030   14 cuft quattro, Build-in, door-lock, silver glass door, wine   List 3
               compartment, short trim kit
8418.99.8060   Iceless Cooler-Cup Holder                                       List 3
8418.99.4000   Terminal block                                                  List 3
8418.99.8060   Freezer Glass shelf                                             List 3
7321.11.3010   Drawer for 17"/21" Range oven - Black                           List 3
8418.10.0065   15.4 CU.FT. SIDE BY SIDE REFRIGERATOR / SUPER                   List 3
               FREEZER / STAINLESS STEEL VCM
8418.10.0010   4.3cuft AC Refrigerator w/ silver frame glass                   List 3
8508.11.0000   Ultrasonic robot vacuum cleaner(Li Battery)                     List 3
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(Gray) with high gloss       List 3
               black door panel
8418.10.0020   10 CuFt Top Freezer 2 door Fridge Freezer 12V (Black)           List 3
8516.29.0090   30" Built-in Electric Fireplace Stainless Steel with crystal    List 3
               platform
8516.29.0090   34'' flat fireplace with crystal flame effect, AM packaging     List 3
8516.29.0090   34'' flat fireplace with crystal flame effect, Residential US   List 3
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(black) with high gloss     List 3
               black door panel
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(Gray) with high gloss     List 3
               black door panel
8418.10.0020   10 cu.ft. DC right hinge Refrigerator(Gray) with Matt           List 3
               black
8418.10.0030   10 CU.FT. FURRION ARCTIC RIGHT HINGE                            List 3
               RESIDENTIAL REFRIGERATOR WITH GLASS
               SHELVES/12V/STAINLESS STEEL
8418.10.0090   8 cuft for AC Refrigerator, Black, Top freezer                  List 3
8418.10.0090   8 cuft for AC Refrigerator, Stainless Steel, Top freezer        List 3
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(Gray) with VCM             List 3
               Stainless steel door panel
8418.10.0030   10 CU.FT. FURRION ARCTIC RIGHT HINGE                            List 3
               REFRIGERATOR / 12V / BLACK
8516.29.0090   26” Fireplace flat glass with wood flame                        List 3
8516.29.0090   34 inch build-in electrical fireplace with wood platform        List 3
8516.29.0090   48 inch built-in electrical fireplace with crystal frame        List 3
               effect , Black, Residential US
8516.29.0090   60 inch Built-in Electric Fireplace Black, AM packaging         List 3
8418.10.0010   7 bottle build-in wine cooler, AC115V/60Hz, Stainless           List 3
               steel, right open
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(black) with Matt black     List 3
8516.29.0090   34" built-in electrical fireplace stainless steel with wood     List 3

                                              48
       Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 49 of 74




               platform, AM packaging
8516.29.0090   48 inch flat fireplace with Wood Flame Effect                    List 3
8516.29.0090   60 inch Built-in Electric Fireplace Black                        List 3
8418.10.0030   14 cuft quattro, Build-in, door-lock, Black glass door, wine     List 3
               compartment, short trim kit
8418.10.0065   15.6 cu.ft. 4-Door French Door Refrigerator - Stainless          List 3
               Steel
8418.10.0065   15.3 CU.FT. 4-DOOR FRENCH DOOR                                   List 3
               REFRIGERATOR / SUPER FREEZER / STAINLESS
               STEEL
8418.10.0010   1.7 cu. ft / 48L for AC/DC Mini Fridge                           List 3
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(Gray) with black           List 3
               VCM Stainless steel door panel
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(Gray) with VCM             List 3
               Stainless steel door panel
8418.10.0030   14cuft AC RV fridge with four black glass doors with             List 3
               assembled trim kit
8418.10.0065   20.1 cuft Side by side refrigerator for US, residential style,   List 3
               free standing, black SS VCM
7321.11.3010   Gas Oven + 2 Gas burner + 1 Electric burner Cooktop              List 3
7321.11.6000   33" Built-in 4 Burner Grill Station                              List 3
8414.60.0000   12V Range Hood, Black body with stainless-steel deco             List 3
8418.10.0030   10 CU.FT. FURRION ARCTIC LEFT HINGE                              List 3
               REFRIGERATOR / 12V / BLACK
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(black) with VCM             List 3
               Stainless steel door panel
8418.10.0065   14.5 cu.ft. Top Freezer Refrigerator - Stainless Steel           List 3
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(Gray) with high gloss       List 3
               black door panel
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(Gray) with Matt black        List 3
8418.10.0030   10 CuFt Top Freezer 2 door Fridge Freezer 12V (Black)            List 3
               with trim kit
8516.29.0090   Cord-connected refrigerator with a 3-wire grounding plug         List 3
               and rated voltage AC115V/60Hz power supply,
8418.10.0030   19 cu ft fridge, side by side, AC and build-in version           List 3
8418.10.0090   20 CU.FT. FRENCH DOOR REFRIGERATOR / SUPER                       List 3
               FREEZER / STAINLESS STEEL
8418.10.0065   20.1 cuft Side by side refrigerator for US, residential style,   List 3
               free standing, black gloss VCM
8418.10.0010   3.3cu.ft / 93L AC refrigerator                                   List 3
7321.11.3010   17” 2 in 1 stainless steel range Oven, silver knobs w/o          List 3
               LED light, silver handle (Wired grate)
8508.11.0000   12V Wall Mount Charging Base for FVC18BS-PS                      List 3
8418.10.0010   4.5cuft without freezer, no lock and key, matt black (AC         List 3
               power)

                                              49
       Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20    Page 50 of 74




8418.10.0030   24" Outdoor Refrigerator with Window                         List 3
7321.11.3020   Gas and Electric Oven                                        List 3
8414.60.0000   12V Range Hood with Charcoal Filter ductless Version,        List 3
               Black body with stainless-steel deco, AM packa
7321.11.3010   12V Rangehood 52mm - Black colour                            List 3
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(Gray)                    List 3
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(Gray) with VCM           List 3
               Stainless steel door panel
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(black) with black      List 3
               VCM Stainless steel door panel
8418.10.0020   10 cu.ft. DC left hinge Refrigerator(Gray) with Matt black   List 3
8418.10.0030   10 CU.FT. FURRION ARCTIC RIGHT HINGE                         List 3
               RESIDENTIAL REFRIGERATOR WITH GLASS
               SHELVES / 12V / SATIN BLACK
8418.99.8060   Middle Shelf                                                 List 3
8418.99.8060   temperature sensor part                                      List 3
8418.99.8060   dry filter                                                   List 3
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(black) with VCM         List 3
               Stainless steel door panel
8418.10.0020   8 CU.FT. FURRION ARCTIC LEFT HINGE                           List 3
               REFRIGERATOR / 12V / BLACK
8418.10.0010   0.75 cu.ft / 21L AC/DC Fridges Drawer                        List 3
7321.11.3010   Drawer for 17"/21" Range oven - Stainless Steel              List 3
8418.10.0065   20.6 CU.FT. SIDE BY SIDE REFRIGERATOR / SUPER                List 3
               FREEZER / STAINLESS STEEL VCM
8418.10.0010   2.5cu.ft AC mini fridge                                      List 3
8418.10.0010   4.3 cuft / 112L for AC Refrigerator                          List 3
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(black) with black VCM    List 3
               Stainless steel door panel
8418.10.0020   8 cu.ft. DC right hinge Refrigerator(Gray) with black VCM    List 3
               Stainless steel door panel
8418.10.0020   8 CU.FT. FURRION ARCTIC LEFT HINGE                           List 3
               REFRIGERATOR WITH GLASS SHELVES / 12V
               / BLACK
8418.10.0090   10 cuft for AC Refrigerator, Wood panel door, Top freezer    List 3
7321.11.3010   Outdoor Oven, Freestanding                                   List 3
7321.11.6000   Insulating Cooktop Jacket for Single Burner                  List 3
8516.29.0090   23 inch Flat Fireplace, 1500W, Black                         List 3
8516.29.0090   30 inch Flat Build-in ambient Fireplace with wood flame,     List 3
               Black, no heating element, AM packaging
8516.29.0090   30" RV ELECTRIC CRYSTAL FIREPLACE /                          List 3
               VIBRATIONSMART / BLACK
8418.10.0020   10 cu.ft. DC right hinge Refrigerator(black) with Matt       List 3
               black
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(black) with VCM        List 3

                                            50
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 51 of 74




               Stainless steel door panel
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(Gray) with black VCM List 3
               Stainless steel door panel
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(Gray) with VCM          List 3
               Stainless steel door panel
7321.11.1060                                                                List 3
7321.11.3020   Stainless Steel Combo Gas and Electric Oven with new         List 3
               LED Knob and new Handle
8414.60.0000   RV cooking hood with black glass plating                     List 3
8414.60.0000   12V Range Hood, Black                                        List 3
8516.29.0090   23 inch Flat Build-in Fireplace with wood flame, Black,      List 3
               no heating element
8516.29.0090   30 inch Flat Build-in Fireplace, 1500W Black                 List 3
8516.29.0090   30" Built-in Electric Fireplace Stainless Steel with crystal List 3
               platform, AM packaging
8516.29.0090   30 inch Built-in Electric Fireplace, with crystal frame      List 3
               effect-Flat Panel, Residential US
8516.29.0090   40 inch Flat Built-in Fireplace                              List 3
8516.29.0090   60 inch Flat Built-in Fireplace with wood flame effect,      List 3
               Residential US
7321.11.6000   Range cooktop match with 17" & 21" range oven -              List 3
               Stainless steel with Painted Silver Knobs – w/ LED l
8414.60.0000   12V Ducted Range Hood With Charcoal Filter, Black body List 3
               & Black Stainless Steel Decoration
8414.60.0000   12V DUCTLESS RANGE HOOD WITH CHARCOAL                        List 3
               FILTER / BLACK
8516.29.0090   23 inch Built-in Electric Fireplace, with crystal frame      List 3
               effect-Flat Panel, Black, no heating element
8516.29.0090   30 inch Flat Build-in Fireplace with wood flame, 1500W       List 3
               Black
8516.29.0090   34 inch build-in electrical fireplace with wood platform,    List 3
               AM packaging
8516.29.0090   40 inch Built-in Electrical Fireplace with Crystal Flame     List 3
               Effect– Flat Panel, Residential US
8516.29.0090   30 inch Built-in Electric Fireplace, with crystal flame      List 3
               effect-Flat Panel, AM packaging
8516.29.0090   30 inch Flat Build-in Fireplace with wood flame, 1500W       List 3
               Black, Residential US
7321.11.6000   Range cooktop match with 17" & 21" range oven -              List 3
               Stainless steel with Painted Silver Knobs – w/ LED l
7321.11.3020   17” RV 3-Burner Gas Oven Range – Black (Wired Grate)         List 3
7321.11.3020   21” RV 3-Burner Gas Oven Range with Die-cast grates –        List 3
               Black
8418.10.0020   22" Build-in Gas oven – Black Stainless Steel                List 3
8418.10.0030   10 CU.FT. FURRION ARCTIC LEFT HINGE                          List 3

                                             51
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20     Page 52 of 74




               RESIDENTIAL REFRIGERATOR WITH GLASS
               SHELVES/12V/STAINLESS STEEL
8418.10.0065   15.4 CU.FT. SIDE BY SIDE REFRIGERATOR / SUPER                 List 3
               FREEZER / BLACK STAINLESS STEEL VCM
8418.10.0010   1.7cuft without freezer, no lock and key, matt black (AC      List 3
               power)
8414.60.0000   24" Under cabinet range hood                                  List 3
8414.60.0000   12V Range Hood, Black body with stainless-steel deco,         List 3
               AM packaging
8414.60.0000   12V Range Hood With Charcoal Filter, Black body &             List 3
               Stainless Steel Deco, AM packaging
7321.11.3010   21" 2 in 1 stainless steel range oven, silver knobs w/o LED   List 3
               light, silver handle (Wired grate)
8516.29.0090   40 inch Built-in Electrical Fireplace with Wood Flame         List 3
               Effect, AM packaging
8516.29.0090   48 inch built-in electrical fireplace with wood flame ,       List 3
               Black, Residential US
7321.11.3010   Outdoor Oven, Built-in                                        List 3
7321.11.3010   CHEF COLLECTION RV BUILT-IN GAS OVEN WITH                     List 3
               LED KNOBS AND DIGITAL DISPLAY/2
               CU.FT./STAINLESS STEEL
7321.11.3020   Gas and Electric Oven with new LED Knob and new               List 3
               Handle
7321.11.3010   12v Rangehood 52mm - Stainless Steel Deco                     List 3
8414.60.0000   12V Range Hood with Charcoal Filter ductless Version,         List 3
               Black body with stainless-steel deco
7321.11.3010   Remanufactured 22" Gas Oven                                   List 3
8516.29.0090   26” Fireplace flat glass with wood flame, AM packaging        List 3
8516.29.0090   30 inch Flat Build-in ambient Fireplace with wood flame,      List 3
               Stainless steel , no heating element
7321.90.1000   Insulating Grill Jacket for 33" Grilltop                      List 3
8414.60.0000   12V Range Hood with Charcoal Filter ductless Version,         List 3
               Black, AM packaging
8414.60.0000   RV cooking hood with stainless steel plate                    List 3
7321.11.3010   17" 2 in 1 black range oven, silver knobs w/ LED light,       List 3
               silver handle (Wired grate)
7321.11.3010   17” 2 in 1 stainless steel range oven, silver knobs w/ LED    List 3
               light, silver handle (Wired grate)
7321.11.3010   17" 2 in 1 stainless steel range oven, silver knobs w/ LED    List 3
               light, silver handle (Die cast grate)
7321.11.3020   Stainless Steel Gas Oven for recreational vehicle             List 3
8414.60.0000   5/8" Range hood wall vent, white color                        List 3
8414.60.0000   1 5/8" Range hood wall vent, white color                      List 3
8516.29.0090   34" built-in electrical fireplace stainless steel with wood   List 3
               platform

                                             52
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 53 of 74




8516.29.0090   34 inch build-in electrical fireplace with wood platform,   List 3
               Residential US
8516.29.0090   40 inch Built-in Electrical Fireplace with Crystal Flame    List 3
               Effect– Flat Panel
8516.29.0090   60 inch Built-in Electric Fireplace crystal platform        List 3
7321.11.3020   21” RV 3-Burner Gas Oven Range with Die-cast grates –       List 3
               Stainless Steel
8516.60.4082   24" Electric Range – Stainless Steel                        List 3
8516.60.4082   Electric Oven                                               List 3
7321.11.6000   33" Built-in 6 Burner Grill Station                         List 3
7321.11.6000   Range cooktop match with 17" & 21" range oven - Black       List 3
               with Painted Silver Knobs – w/ LED light - Die
7321.11.6000   Insulating Cooktop Jacket for Double Burner                 List 3
7321.11.6000   33" Freestanding 6 Burner Grill (nice to have)              List 3
7321.11.1060                                                               List 3
7321.11.3020   Stainless Steel Gas Oven, with new LED Knob and new         List 3
               Handle
7321.11.3010   21" 2 in 1 black range oven, black knobs w/o LED light,     List 3
               black handle (Die cast grate)
8418.10.0010   1.6 cu.ft OTR Microwave Oven (Stainless Steel) no           List 3
               convention
8418.10.0030   328 liters 2-door refrigerator with top freezer             List 3
8414.60.0000   12V Range Hood Ventless version, Black body & Stainless     List 3
               Steel Deco
8414.60.0000   12V Range Hood with Charcoal Filter ductless Version,       List 3
               Stainless-steel
8414.60.0000   1 5/8" Range hood wall vent, black color                    List 3
9401.80.2031   阿波罗大班椅                                                      List 3
7321.11.3020   17” RV 3-Burner Gas Oven Range with Die-cast grates –       List 3
               Stainless Steel
7321.11.3010   Gas oven + 3 burner Cooktop                                 List 3
7321.11.3010   Gas Oven with new LED Knob and new Handle                   List 3
8418.10.0090   Asian stype reach-in cooler, Refrigerator                   List 3
8414.60.0000   A3 housing assembly (housing+motor+fan)                     List 3
8414.60.0000   Front panel module (Stainless Steel)(All knobs included)    List 3
7321.11.3010   17" 2 in 1 black range oven, black knobs w/o LED light,     List 3
               black handle (Wired grate)
7321.11.3010   Front panel module - stainless steel                        List 3
7321.11.3020   17” RV 3-Burner Gas Oven Range with Die-cast grates –       List 3
               Black
8516.60.4082   Cooktop burner - 240V 1800W - dia 200mm                     List 3
8536.69.8000   12V Fan Noise Filter                                        List 3
7321.11.3010   17” 2 in 1 black range oven, silver knobs w/ LED light,     List 3
               silver handle (Die cast grate)


                                             53
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 54 of 74




8508.11.0000   Cordless Vacuum Cleaner with floor charging base and         List 3
               110V Adapter
8418.99.4000   Refrigerator, Four door, Black steel                         List 3
8415.20.0000   Air Conditioner Electronic IR trim kit (Black)               List 3
8418.10.0020   8 CU.FT. FURRION ARCTIC RIGHT HINGE                          List 3
               REFRIGERATOR / 12V / BLACK
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(Gray) with black VCM     List 3
               Stainless steel door panel
8418.10.0030   Prototype for 14 Cuft Fridge Testing Bracket                 List 3
8418.10.0020   8 CU.FT. FURRION ARCTIC RIGHT HINGE                          List 3
               REFRIGERATOR WITH GLASS SHELVES / 12V
               / BLACK
8418.10.0010   1.3 cuft iceless cooler, Black                               List 3
8418.10.0030   14cuft AC RV fridge with four silver stainless steel doors   List 3
               with assembled trim kit
8418.10.0020   358L Refrigerator Prototype                                  List 3
8516.29.0090   26” Fireplace curved glass with wood flame                   List 3
8516.29.0090   30 inch Built-in Electric ambient Fireplace, with crystal    List 3
               flame effect-Flat Panel, Black, no heating
8516.29.0090   30 inch Flat Build-in ambient Fireplace with wood flame,     List 3
               Black, no heating element
8516.29.0090   30 inch Flat Build-in Fireplace with wood flame, 1500W       List 3
               Black, AM packaging
8516.29.0090   34" RV ELECTRIC CRYSTAL FIREPLACE /                          List 3
               VIBRATIONSMART / BLACK
8516.29.0090   40 inch Built-in Electrical Fireplace with Crystal Flame     List 3
               Effect– Flat Panel, AM packaging
8516.29.0090   40 inch Built-in Electrical Fireplace with Wood Flame        List 3
               Effect - Residential
8516.29.0090   48 inch flat fireplace with Crystal Flame Effect             List 3
7321.11.3010   24" Gas Range – Stainless Steel                              List 3
7321.11.6000   Range cooktop match with 17" & 21" range oven - Black        List 3
               with Painted Silver Knobs – w/ LED light - Wir
7321.11.6000   Side Order Double Burner Built-in Cooktop(LP)                List 3
8414.60.0000   12V Range Hood, Stainless Steel. Deco                        List 3
8414.60.0000   12V Range Hood, Stainless Steel. Deco, AM packaging          List 3
7321.11.6000   Silicone Pot Holder                                          List 3
8516.60.4082   Electric Oven with new LED Knob and new Handle               List 3
8418.10.0010   Sample for 3.3cu.ft / 93L AC refrigerator                    List 3
8418.99.8060   Iceless Cooler-Wheel kit                                     List 3
8418.99.4000                                                                List 3
8418.99.4000   Light cover                                                  List 3
8418.99.4000   Freezer door top end-cap(new version for Thickness           List 3
               4.5mm door panel)
8418.99.4000   Door catch(New version)                                      List 3

                                             54
       Case 1:20-cv-03798-N/A Document 5              Filed 10/26/20     Page 55 of 74




8418.99.8060   Fresher door left side cover (10 cuft)(old version)              List 3
8418.99.8060   Middle hinge bolt M5×18                                          List 3
8418.99.8060   Door light switch                                                List 3
8418.99.8060   Refrigerated hood assembly                                       List 3
8418.99.8060   Refrigerated glass shelf assembly                                List 3
8418.99.8060   Fruit box cover assembly                                         List 3
8418.99.8060   Upper bottle frame                                               List 3
8418.99.8060   special flange self-tapping screw                                List 3
7321.11.3010   Drawer Body                                                      List 3
7321.11.3010   Oven drawer front black colour w/ St-st Handle                   List 3
8516.29.0090   Crystal                                                          List 3
8414.60.0000   M02 push button assembly (12mm height)                           List 3
8414.60.0000   P housing charcoal filter                                        List 3
8414.60.0000   Front panel module (Black)(All knobs& Ignitor included)          List 3
7321.11.3020   Strain Relief                                                    List 3
7321.11.3010   Cooking Grate (Die cast) match with 17" & 21" range oven         List 3
7321.11.3020   Door Seal (For 21 Range Oven)                                    List 3
7321.11.3010   Oven door whole unit (Black)                                     List 3
8516.60.4082   Main PCBA board                                                  List 3
8516.60.4082   Cooling Fan Thermostat                                           List 3
8516.60.4082   Rotisserie - Motor                                               List 3
8516.60.4082   Oven, Bottom Drip tray                                           List 3
8418.10.0010   7 bottle build-in wine cooler, AC115V/60Hz, Stainless            List 3
               steel, left open
8418.10.0020   10 cu.ft. DC left hinge Refrigerator(black) with Matt black      List 3
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(Gray)                       List 3
8418.10.0030   10 CU.FT. FURRION ARCTIC LEFT HINGE                              List 3
               REFRIGERATOR WITH GLASS SHELVES / 12V /
               BLACK
8418.10.0030   10 CU.FT. FURRION ARCTIC LEFT HINGE                              List 3
               RESIDENTIAL REFRIGERATOR WITH GLASS
               SHELVES / 12V / SATIN BLACK
8418.10.0065   15.4 cuft Side by side refrigerator for US, residential style,   List 3
               free standing, black gloss VCM
8418.10.0010   1.7 cu.ft / 48L AC Mini Fridge Glass Door w/o lock &             List 3
               freezer
8418.99.4000   15" Outdoor Refrigerator with Window                             List 3
8516.29.0090   23" built-in flat fireplace wood platform                        List 3
8516.29.0090   30" Built-in Electric Fireplace Stainless Steel with wood        List 3
               flame, AM packaging
8516.29.0090   48 inch flat fireplace with Wood Flame Effect, AM                List 3
               packaging
8516.29.0090   60 inch Built-in Electrical Fireplace with Crystal Flame         List 3
               Effect– Flat Panel, Residential US

                                              55
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20     Page 56 of 74




7321.11.6000   20” RV 3-burner Gas cooktop – Black (Wired Grate)            List 3
7321.11.3020   17” RV 3-Burner Gas Oven Range – Stainless Steel             List 3
               (Wired Grate)
7321.11.3010   21" 2 in 1 black range oven, silver knobs w/ LED light,      List 3
               silver handle (Die cast grate)
7321.11.3010   21" 2 in 1 stainless steel range oven, silver knobs w/ LED   List 3
               light, silver handle (Die cast grate)
8516.60.4082   Electric Oven                                                List 3
8414.60.0000   5/8" Range hood wall vent, black color                       List 3
8414.60.0000   5/8" Range hood wall vent, black color, AM packaging         List 3
8418.99.4000   Fresher door side cover (10 cuft)                            List 3
8418.99.4000   Door switch                                                  List 3
8418.99.4000   Top hinge (Left open)(new)                                   List 3
8418.99.4000   Bottom hinge (Left open)(new)                                List 3
8418.99.8060   Sticking latch fix kit + IG                                  List 3
8418.99.8060   Fresher door right side cover (10 cuft) (new version)        List 3
8418.99.8060   Compressor control/driver board(Old)                         List 3
8418.99.4000   10 CU.FT BLACK VCM STAINLESS STEEL DOOR                      List 3
               PANEL(Thickness 4.5mm)
8418.99.8060   Upper hinge                                                  List 3
8418.99.8060   Frozen duct assembly                                         List 3
8418.99.8060   Lower bottle frame                                           List 3
8418.99.8060   right upper hinge part                                       List 3
8418.99.8060   light cover                                                  List 3
8418.99.4000   Crisper drawer                                               List 3
7321.11.6000   Knob for FGH4ZSA-SS                                          List 3
8414.60.0000   Button (Black) for 12V range hood                            List 3
8414.60.0000   Square outlet                                                List 3
7321.11.3020   Top-tray module                                              List 3
7321.11.3010   Oven door whole unit (Stainless Steel)                       List 3
7321.11.3020   Light Switch (Stainless Steel)                               List 3
7321.11.3010   Short Screw for Vent Cover for FSRI22LA-SS                   List 3
8516.60.4082   Display touch control glass 3mm thick                        List 3
8516.60.4082   Thermostat switch for cooktop burners                        List 3
8516.60.4082   Cooling fan                                                  List 3
8516.60.4082   Oven Thermostat                                              List 3
8516.60.4082   Inner wire assembly for cooktop burners                      List 3
8516.60.4082   Drawer Rail module(included screws M4*10mm)                  List 3
7321.11.6000   Die Cast Cooking Grate                                       List 3
8418.10.0020   8 cu.ft. DC left hinge Refrigerator(black) with high gloss   List 3
               black door panel
8418.10.0030   10 cu.ft. DC right hinge Refrigerator(black) with high       List 3
               gloss black door panel
8418.10.0030   10 cu.ft. DC left hinge Refrigerator(black) with black       List 3

                                             56
       Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20     Page 57 of 74




               VCM Stainless steel door panel
8418.10.0030   10 CU.FT. FURRION ARCTIC RIGHT HINGE                        List 3
               REFRIGERATOR WITH GLASS SHELVES / 12V
               / BLACK
8418.30.0000   Furrion eRove™ (with Serving Tray + Bottle Opener +         List 3
               Basket + Umbrella holder + Cup holder)
7321.11.3020   Stainless Steel Combo Gas and Electric Oven with new        List 3
               LED Knob and new Handle
7321.11.3020   Gas and Electric Oven                                       List 3
8516.29.0090   30" Built-in Electric Fireplace Stainless Steel with wood   List 3
               flame
8516.29.0090   40 inch Built-in Electrical Fireplace with Wood Flame       List 3
               Effect
8516.29.0090   40" Flat Built-in Electric Fireplace Stainless Steel        List 3
7321.11.6000   RV 3-Burner Chef Collection Gas Cooktop – Stainless         List 3
               Steel
7321.11.6000   33" Freestanding 4 Burner Grill (nice to have)              List 3
7321.11.1060   21” RV Single burner drop-in grill with splash guard –      List 3
               Stainless Steel
7321.11.3010   Gas + Electric Oven + 2 Gas burner + 1 Electric burner      List 3
               Cooktop
8414.60.0000   12V Range Hood with Charcoal Filter ductless Version,       List 3
               Stainless-steel, AM packaging
7321.11.3020   22’’ built-in Electric Oven, Stainless steel, LED knob,     List 3
               Timer readout
8414.60.0000   1 5/8" Range hood wall vent, black color, AM packaging      List 3
8418.10.0090   Refrigerator                                                List 3
8529.10.2150   155cm, Dipole Copper Antenna Part, F-type, 75 ohm           List 3
8418.99.4000   Fuse                                                        List 3
8418.99.4000   Compressor control/driver board(new)                        List 3
8527.91.6040   Trim kit for DV7100                                         List 4A
8527.91.6040   Wall Mount Blu-ray Player with Docking & Cover              List 4A
8527.91.6040   Wall Mount DVD Player with Docking & Cover                  List 4A
8527.91.6040   Wall Mount Blu-ray Player                                   List 4A
8527.91.6040   Trim kit for DV5600                                         List 4A
8527.91.6040   Harness (12-pin) for DV5600 for Coachmen w/blade type       List 4A
               fuse
8527.91.6040   Remote Control for DV7100                                   List 4A
8518.21.0000   Bike Mount for FBS012NVP Kit 9 Adventure Pack               List 4A
8527.91.6040   Wall Mount DVD Player                                       List 4A
8518.21.0000   POS Card for LIT Speaker charging base                      List 4A
8518.21.0000   Velcro Strap for LIT Bluetooth Speaker                      List 4A
8518.21.0000   POS Card Sticker for FBS012NCB LIT Speaker Kit 4            List 4A
               charging base
8518.21.0000   POS Card for LIT Speaker charging base                      List 4A

                                            57
       Case 1:20-cv-03798-N/A Document 5          Filed 10/26/20    Page 58 of 74




8527.91.6040   3 Zone Wall Mount Stereo w/ DVD, Subwoofer and BT          List 4A
8528.72.7220   Black trim kit for DV1220                                  List 4A
8527.91.6040   Deckless Stereo BT/NFC/HDMI Version                        List 4A
8527.91.6040   Remote of DV7200                                           List 4A
8527.91.6040   Harness (12-pin) for DV5600                                List 4A
8518.21.0000   Remote Control for FSBN25M 2 zone soundbar                 List 4A
8518.21.0000   Portable Bluetooth Speaker OEM Kit 3 Black                 List 4A
8518.21.0000   Portable Bluetooth Speaker Charging Base Only              List 4A
8518.21.0000   Portable Bluetooth Speaker Kit 1 - Basic Kit Camo Purple   List 4A
8518.21.0000   Portable Bluetooth Speaker AM Kit 5 - Strap Mount +        List 4A
               Velcro strap
8518.21.0000   Furrion Lit Bluetooth Speaker Display (POP)                List 4A
8518.21.0000   Speaker cover for FSBT43S-BL                               List 4A
8527.91.6040   Remanufactured DV1200 Stereo                               List 4A
8527.91.6040   Remote Control for DV1220-BL, DV1220DV-SS                  List 4A
8527.91.6040   Remote control for DV3050-SB/SS                            List 4A
8528.72.7220   24" HD DLED RV TV                                          List 4A
8528.72.7230   32’’ TV + Soundbar system ("All in one" TV)                List 4A
8518.21.0000   Wire harness for 2-zone soundbar speaker                   List 4A
8518.21.0000   Color sleeve for 5” MarineSpeaker Black/White              List 4A
8528.72.7230   32" HD D-LED TV                                            List 4A
8528.72.7230   32" D-LED HD TV                                            List 4A
8528.72.7260   50'' TV+Soundbar system                                    List 4A
8528.72.7240   43” Aurora Sun 4K outdoor TV                               List 4A
8527.91.6040   HDMI DVD Stereo – stainless steel color                    List 4A
8527.91.6040   260W 3-ZONE ENTERTAINMENT SYSTEM WITH                      List 4A
               DVD AND INDEPENDENT ZONE CONTROL /
               BLACK
8518.21.0000   Black Cover of soundbar stereo                             List 4A
8527.91.6040   Entertainment System                                       List 4A
8528.72.7220   24" HD LED TV Combo DC (9-30V voltage regulator +          List 4A
               isolator power board)
8528.72.7230   32" HD D-LED TV DVD combo                                  List 4A
8528.72.7220   24" HD D-LED TV 12V                                        List 4A
8528.72.7230   32" HD TV DC (9-30V voltage regulator + isolator power     List 4A
               board)
8527.91.6040   Stereo Unit Deckless Version - normal black color          List 4A
8527.91.6040   2 Zone Wall Mount Stereo w/ LCD/BT/NFC/HDMI (2-din         List 4A
               Front Panel & 1-din Main Unit)
8527.91.6040   Harness for DV5600                                         List 4A
8527.91.6040   Entertainment System                                       List 4A
8527.91.6040   2 Zone Wall Mount Stereo w/ LCD (2-din Front Panel &       List 4A
               1-din Main Unit)
8527.91.6040   DV3300 Replacement, Black                                  List 4A

                                           58
       Case 1:20-cv-03798-N/A Document 5          Filed 10/26/20    Page 59 of 74




8527.91.6040   DV3300 Replacement, Stainless steel                        List 4A
8528.72.7240   39" HD TV DC (9-30V voltage regulator + isolator power     List 4A
               board)
8528.72.7260   85" UHD LED TV                                             List 4A
8528.72.7260   86" UHD D-LED TV                                           List 4A
8518.21.0000   LIT Wireless Speaker Kit 5 Entire Pack Camo Purple         List 4A
               (AM)
8518.21.0000   Portable Bluetooth Speaker AM Kit - Adventure Pack -       List 4A
               Black
8518.21.0000   Portable Bluetooth Speaker Kit 2 - Mount Pack              List 4A
8518.21.0000   ROVE wireless Speaker (Wooden)                             List 4A
8527.91.6040   HDMI DVD Stereo - normal black color                       List 4A
8527.91.6040   Entertainment System                                       List 4A
8527.91.6040   Remanufactured DV3200 Stereo                               List 4A
8527.91.6040   2 Zone Wall Mount Stereo w/                                List 4A
               LCD/BT/NFC/HDMI/ARC/App (2-din Front Panel & 1-
               din Main Unit)
8527.91.6040   Stainless steel plastic faceplate for DV3000 (bulk pack)   List 4A
8518.21.0000   wireless charging levitation BT speaker                    List 4A
8518.21.0000   600 watt 2-channel Amplifier                               List 4A
8527.91.6040   Entertainment System, Stainless Steel                      List 4A
8527.91.6040   Remanufactured DV3100 Stereo                               List 4A
8527.91.6040   DV5000 Stereo - CD/MP3                                     List 4A
8527.91.6040   Deckless Stereo                                            List 4A
8527.91.6040   40W 2-ZONE MONO ENTERTAINMENT SYSTEM /                     List 4A
               BLACK
8518.21.0000   Hand Strap for LIT Bluetooth Speaker                       List 4A
8528.72.7230   39" HD LED TV / BLACK                                      List 4A
8528.72.7260   65” Aurora Shade 4K TV                                     List 4A
8528.72.7260   50" UHD D-LED TV                                           List 4A
8528.72.7260   50” DLED UHD TV                                            List 4A
8527.91.6040   3 Zone Wall Mount Stereo w/ Subwoofer Output, BT,          List 4A
               Weatherband & HDMI Output
8528.72.7220   Stainless steel trim kit for DV1220                        List 4A
8527.91.6040   Entertainment System                                       List 4A
8528.72.7260   49” Aurora Shade 4K outdoor TV                             List 4A
8518.21.0000   3" Speakers with tweeter                                   List 4A
8518.21.0000   Portable Bluetooth Speaker AM Kit 7 - Rail / Bike Mount    List 4A
8518.21.0000   LIT Wireless Speaker Kit 4.1 Rail/Bike Mount Accessory     List 4A
8518.21.0000   LIT Go White AM                                            List 4A
8528.72.7220   22" FHD LED TV Combo DC (9-30V voltage regulator +         List 4A
               isolator power board)
8528.72.7240   39" FHD D-LED TV                                           List 4A
8528.72.7240   40" FHD D-LED Residentia TV                                List 4A

                                            59
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20    Page 60 of 74




8528.72.7260   48" FHD D-LED TV                                          List 4A
8527.91.6040   Entertainment System                                      List 4A
8527.91.6040   Entertainment System                                      List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker Black (OEM)             List 4A
8528.72.7260   49” Aurora Sun 4K outdoor TV                              List 4A
8528.72.7260   55” Aurora Sun 4K outdoor TV                              List 4A
8528.72.7240   43" FHD TV support DVB-C/T/T2                             List 4A
8528.72.7260   50" FHD TV                                                List 4A
8528.72.7260   55" FHD D-LED TV                                          List 4A
8528.72.7260   58" FHD E-LED TV                                          List 4A
8528.72.7260   58" FHD E-LED TV                                          List 4A
8518.21.0000   Portable Bluetooth Speaker AM Kit - Adventure Pack -      List 4A
               Camo purple
8518.21.0000   Portable Bluetooth Speaker OEM Kit 3 Sky Blue             List 4A
8518.21.0000   Portable Bluetooth Speaker OEM Kit 4 - Charging Pack      List 4A
8518.21.0000   Portable Bluetooth Speaker Kit 1 - Basic Kit White        List 4A
8528.72.7220   22" FHD D-LED TV 12V                                      List 4A
8528.72.7220   28” HD D-LED TV                                           List 4A
8528.72.7220   19" HD D-LED TV 12V                                       List 4A
8528.72.7240   39" HD LED TV (9-30V voltage regulator + isolator         List 4A
               power board)
8528.72.7260   50'' UHD D-LED TV                                         List 4A
8528.72.7260   55" UHD D-LED TV                                          List 4A
8528.72.7220   19" HD LED TV Combo 12V                                   List 4A
8528.72.7220   19" HD LED TV                                             List 4A
8528.72.7240   39" D-LED TV HD                                           List 4A
8528.72.7260   75" UHD D-LED TV                                          List 4A
8518.21.0000   Portable Bluetooth Speaker AM Kit - Adventure Pack -      List 4A
               Sky blue
8518.21.0000   6.5 inch Indoor Ceiling Speaker White (C6)                List 4A
8518.21.0000   LIT Wireless Speaker Kit 5 Entire Pack Sky Blue (AM)      List 4A
8518.21.0000   Portable Bluetooth Speaker AM Kit 8 - Rail / Bike Mount   List 4A
8518.21.0000   Portable Bluetooth Speaker Kit 1 - Basic Kit Black        List 4A
8518.21.0000   FURRION LIT WIRELESS CHARGING DOCK / 2 USB                List 4A
               PORTS / BLACK
8518.21.0000   LIT Go Black AM                                           List 4A
8528.72.7220   5ft DC Cable for 12V TV (For US Market)                   List 4A
8518.21.0000   Home Theater, Wall mount speakers (1 pair)                List 4A
8528.72.7240   40" FHD D-LED TV                                          List 4A
8528.72.7230   32" HD LED TV / BLACK                                     List 4A
8528.72.7260   55'' TV+Soundbar system                                   List 4A
8518.21.0000   Mount for 5" Outdoor Marine Speaker Black (OEM)           List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker with LED Black +        List 4A
               LED Ring (AM)

                                           60
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 61 of 74




8518.21.0000   LED Ring for 5" Outdoor Marine Speaker (OEM)            List 4A
8518.21.0000   5 inch Celling Speaker White                            List 4A
8528.72.7240   50" D-LED UHD TV                                        List 4A
8528.72.7230   32” D-LED HD residential TV                             List 4A
8528.72.7260   65” Aurora Shade 4K outdoor TV                          List 4A
8528.72.7220   Flash Drive Kit for FEHS39N8A                           List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker with LED White +      List 4A
               LED Ring (AM)
8518.21.0000   5” two-way Outdoor Marine Speaker with LED White        List 4A
               (OEM)
8528.72.7220   22" FHD DLED ATSC TV 12V RV US                          List 4A
8528.72.7240   43" FHD D-LED TV                                        List 4A
8527.91.6040   Docking Station for BV9050 and BV9100                   List 4A
8528.72.7240   55” LED FHD TV                                          List 4A
8528.72.7230   32" HD D-LED TV                                         List 4A
8528.72.7220   22" FHD LED TV Combo DC (9-30V voltage regulator +      List 4A
               isolator power board)
8528.72.7220   19" HD LED TV Combo DC (9-30V voltage regulator +       List 4A
               isolator power board)
8528.72.7220   19" HD D-LED TV                                         List 4A
8528.72.7220   19" HD LED TV                                           List 4A
8528.72.7220   28” HD D-LED RV TV                                      List 4A
8528.72.7240   Remanufactured 39" LED TV w/o Stand (702374)            List 4A
8528.72.7240   39" HD D-LED TV                                         List 4A
8528.72.7220   19" HD LED TV DC (9-30V voltage regulator + isolator    List 4A
               power board)
8528.72.7220   19" HD TV Combo DVD                                     List 4A
8528.72.7220   24" HD LED TV Combo DC (9-30V voltage regulator         List 4A
               +isolator power board)
8528.72.7230   32" HD LED TV (9-30V voltage regulator + isolator       List 4A
               power board)
8528.72.7230   32" HD LED TV (9-30V voltage regulator + isolator       List 4A
               power board)
8528.72.7260   86" UHD D-LED TV                                        List 4A
8528.72.7220   22" FHD D-LED TV                                        List 4A
8528.72.7240   43" FHD D-LED TV                                        List 4A
8528.72.7220   22" FHD LED TV DC (9-30V voltage regulator + isolator   List 4A
               power board)
8528.72.7220   24" HD D-LED TV                                         List 4A
8528.72.7220   24" HD E-LED TV                                         List 4A
8528.72.7230   32" HD D-LED TV                                         List 4A
8528.72.7260   46" FHD D-LED TV                                        List 4A
8528.72.7260   50" FHD D-LED TV                                        List 4A
8528.72.7260   55" UHD D-LED TV                                        List 4A

                                          61
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 62 of 74




8528.72.7220   19" HD LED TV Combo DC (9-30V voltage regulator +      List 4A
               isolator power board)
8528.72.7220   24" HD E-LED residential TV                            List 4A
8528.72.7220   28" HD LED TV DC (9-30V voltage regulator + isolator   List 4A
               power board)
8528.72.7240   39" HD TV DC                                           List 4A
8528.72.7260   86" UHD D-LED TV                                       List 4A
8528.72.7240   39" HD D-LED TV                                        List 4A
8528.72.7260   75" UHD D-LED TV                                       List 4A
8528.72.7260   98" UHD LED TV                                         List 4A
8528.72.7230   29" HD D-LED TV                                        List 4A
8528.72.7220   19'' HD RV TV without DVD 12v(US)                      List 4A
8528.72.7220   24" HD LED TV DC (9-30V voltage regulator + isolator   List 4A
               power board)
8528.72.7230   32’’ TV + Soundbar system ("All in one" TV)            List 4A
8518.21.0000   Mount for 5" Outdoor Marine Speaker                    List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker White + LED Ring     List 4A
               (AM)
8518.21.0000   5 inch Enclosed Wall Speaker Black (C5)                List 4A
8528.72.7260   50'' TV+Soundbar system                                List 4A
8528.72.7260   55'' TV+Soundbar system                                List 4A
8528.72.7260   75" TV for UK Market, Black                            List 4A
8528.72.7260   75” DLED UHD TV Silver                                 List 4A
8518.21.0000   2.1 Channel 4-Zone Soundbar Speaker                    List 4A
8528.72.7220   22" HD LED TV Combo 12V                                List 4A
8528.72.7220   24" D-LED TV FHD                                       List 4A
8528.72.7220   24" D-LED TV HD                                        List 4A
8528.72.7230   32" D-LED TV HD                                        List 4A
8518.21.0000   Mount for 5" Outdoor Marine Speaker White (OEM)        List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker White (OEM)          List 4A
8518.21.0000   5 inch Marine Speaker White (M5)                       List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker with LED Black       List 4A
               (OEM)
8518.21.0000   8 inch Passive Subwoofer                               List 4A
8518.21.0000   3 inch Marine Speaker Black (M3)                       List 4A
8518.21.0000   3 inch Marine Speaker White (M3)                       List 4A
8518.21.0000   Speaker Grill for FWM155B                              List 4A
8528.72.7220   Flash Drive Kit for FEHS32D9A                          List 4A
8518.21.0000   Sound Bar, 4 x 2.5" Speakers, Passive (80W 12 Volt     List 4A
               Soundbar)
8528.72.7220   Unimote1                                               List 4A
8528.72.7220   Smart TV HDMI Dongle with Wireless Keyboard            List 4A
8518.21.0000   8 inch Active Subwoofer                                List 4A
8518.21.0000   6.5 inch Indoor Ceiling Speaker Black (C6)             List 4A

                                          62
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 63 of 74




8518.21.0000   2.1 channel 2 zone Soundbar Speaker with USBCharging    List 4A
8518.21.0000   3 inch Enclosed Wall Speaker Black (C3)                 List 4A
8518.21.0000   2.1 channel 2 zone Soundbar Speaker                     List 4A
8518.21.0000   Aurora Outdoor Soundbar                                 List 4A
8518.21.0000   50ft Speaker Cable                                      List 4A
8528.72.7220   Flash Drive Kit for FEHS32D9A                           List 4A
8518.21.0000   Information Display w/ 10" TV, Control PCB, Buttons     List 4A
               (POP)
8528.72.7220   Flash Drive Kit for FEHS39N8A                           List 4A
8518.21.0000   Remote Control for FSBN25M 4 zone soundbar              List 4A
8518.21.0000   Speaker Stand for FPA300B                               List 4A
8527.91.6040   Remote Control for DV1100                               List 4A
8527.91.6040   HDMI Deckless Stereo - normal black color               List 4A
8527.91.6040   Remote Control for DV3200                               List 4A
8527.91.6040   Entertainment System                                    List 4A
8527.91.6040   DVD Stereo                                              List 4A
8527.91.6040   Remanufactured DV5600 Stereo                            List 4A
8518.21.0000   5 inch Enclosed Wall Speaker White (C5)                 List 4A
8518.21.0000   2.1 channel 2 zone Soundbar Speaker with USB Charging   List 4A
8518.21.0000   Soundbar Speaker                                        List 4A
8518.21.0000   Aurora Outdoor Soundbar with built-in subwoofer         List 4A
8528.72.7220   Flash Drive Kit for FEHS32D9A                           List 4A
8527.91.6040   Bezel ABS Black under Dash Stereo                       List 4A
8518.21.0000   Portable Bluetooth Speaker OEM Kit 3 White              List 4A
8518.21.0000   Portable Bluetooth Speaker Kit 1 Black - OEM Packing    List 4A
8518.21.0000   Portable Bluetooth Speaker OEM Kit - Charging Pack      List 4A
               (non-USB)
8518.21.0000   LIT Wireless Speaker Kit 5 Entire Pack White (AM)       List 4A
8518.21.0000   Portable Bluetooth Speaker AM Kit - Adventure Pack -    List 4A
               White
8528.72.7220   49" Weatherproof TV Cover                               List 4A
8518.21.0000   Home Theater System                                     List 4A
8528.72.7230   32’’ Soundbar system (component parts)                  List 4A
8528.72.7240   40'' TV+Soundbar system                                 List 4A
8528.72.7240   39" HD D-LED TV                                         List 4A
8528.72.7240   43” Aurora Shade 4K outdoor TV                          List 4A
8528.72.7260   50" TV for UK Market, Black                             List 4A
8528.72.7260   50" UHD D-LED Residential TV                            List 4A
8528.72.7260   65" TV for UK Market, Black                             List 4A
8528.72.7260   50" FHD D-LED TV                                        List 4A
8528.72.7220   Remanufactured 19" 12v/110v TV & DVD Player Combo       List 4A
               w/o Stand (708626)
8528.72.7220   TV Stand for FEHS24T8A                                  List 4A
8528.72.7220   43" Weatherproof TV Cover                               List 4A

                                          63
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 64 of 74




8528.72.7220   65" Weatherproof TV Cover                                   List 4A
8527.91.6040   Modified American Universal Under Dash Kit for Jayco        List 4A
8527.91.6040   In-dash Receiver with Apple CarPlay/Android Auto            List 4A
8527.91.6040   2 Zone Wall Mount Stereo w/ LCD/BT/NFC (2-din Front         List 4A
               Panel & 1-din Main Unit)
8527.91.6040   2 Zone Wall Mount Stereo w/                                 List 4A
               LCD/BT/NFC/HDMI/ARC/App (2-din Front Panel & 1-
               din Main Unit)
8527.91.6040   FACEPLATE FOR DV3000 STEREO BLACK                           List 4A
8527.91.6040   Stainless steel plastic faceplate for DV3000 series (bulk   List 4A
               pack)
8527.91.6040   DV5100 Stereo - input/output                                List 4A
8518.21.0000   Portable Bluetooth Speaker OEM Kit 3 Camo Purple            List 4A
8518.21.0000   Portable Bluetooth Speaker OEM Kit 11 Charging Pack         List 4A
               (with 1 USB Port)
8518.21.0000   Portable Bluetooth Speaker AM Kit 6 - Hand Strap            List 4A
8528.72.7240   40” LED FHD TV                                              List 4A
8528.72.7260   49” D-LED UHD Netflix soundbar TV                           List 4A
8528.72.7260   65” Aurora Sun 4K TV                                        List 4A
8528.72.7260   55" UHD D-LED TV                                            List 4A
8528.72.7260   65” DLED UHD TV                                             List 4A
8528.72.7260   65" UHD D-LED TV                                            List 4A
8528.72.7220   24" HD LED TV Combo DC (9-30V voltage regulator +           List 4A
               isolator power board)
8528.72.7220   Remanufactured - 19" Furrion LED TV FR                      List 4A
8528.72.7230   32" HD D-LED TV                                             List 4A
8518.21.0000   6 inch Ceiling Speakers Black                               List 4A
8518.21.0000   30W SOUNDBAR SPEAKERS / CLOTH GRILL /                       List 4A
               BLACK
8518.21.0000   Soundbar Speakers                                           List 4A
8528.72.7220   55" Weatherproof TV Cover                                   List 4A
8527.91.6040   American Universal Under Dash Kit                           List 4A
8527.91.6040   3 Zone Wall Mount Stereo w/ DVD                             List 4A
8527.91.6040   Remote Control for DV1200                                   List 4A
8527.91.6040   HDMI Deckless Stereo - Stainless Steel                      List 4A
8527.91.6040   Stereo Unit Deckless Version - stainless steel color        List 4A
8527.91.6040   Remote Control for DV3100                                   List 4A
8527.91.6040   DVD Stereo (1 Din)                                          List 4A
8518.21.0000   LIT Wireless Speaker Kit 5 Entire Pack Black (AM)           List 4A
8518.21.0000   Portable Bluetooth Speaker Kit 1 - Basic Kit Sky Blue       List 4A
8528.72.7230   32" HD D-LED Residential TV                                 List 4A
8528.72.7240   40" FHD D-LED TV                                            List 4A
8528.72.7240   40” D-LED FHD residential TV                                List 4A
8528.72.7260   55” Aurora Shade 4K outdoor TV                              List 4A

                                             64
       Case 1:20-cv-03798-N/A Document 5         Filed 10/26/20   Page 65 of 74




8528.72.7260   65” Aurora Sun 4K outdoor TV                            List 4A
8528.72.7240   50" 4K UHD LED TV / BLACK                               List 4A
8528.72.7260   75" UHD D-LED TV                                        List 4A
8528.72.7230   32" HD D-LED TV                                         List 4A
8528.72.7260   65" UHD D-LED TV                                        List 4A
8518.21.0000   5 inch Marine Speaker Black (M5)                        List 4A
8518.21.0000   5” two-way Outdoor Marine Speaker Black + LED Ring      List 4A
               (AM)
8518.21.0000   High Output (DJ) Speaker (without cable)                List 4A
8518.21.0000   3 inch Enclosed Wall Speaker White (C3)                 List 4A
8518.21.0000   6 inch Ceiling Speakers White                           List 4A
8528.72.7220   Remote Control for 19", 24", 29", 32", 39" TV           List 4A
8527.91.6040   RCA AV Cable for Multiplexer                            List 4A
8527.91.6040   Sprinter Mounting Kit                                   List 4A
8527.91.6040   Sprinter Antenna Adapter Amplified                      List 4A
8527.91.6040   Ford Mounting Kit                                       List 4A
8527.91.6040   Chevy Mounting Kit                                      List 4A
8518.21.0000   Wireties for FOS48TA-BL                                 List 4A
8527.91.6040   Ford and Chevy Antenna Adapter                          List 4A
8527.91.6040   SD Card for FSDRVIGO-MAP                                List 4A
8518.21.0000   Packing Box for FOS48TAPK-BL                            List 4A
8527.91.6040   Content Enhanced NAV                                    List 4A
8527.91.6040   Gift Box for FSDRVIGO-MAP                               List 4A
8527.91.6040   Plastic Box for FSDRVIG-MAP                             List 4A
8527.91.6040   Map for NV2200 (NNG Kit)                                List 4A
8517.70.0000   Access Rooftop Top Antenna with Ceiling Mount Bracket   List 4A
               (AM)
8527.91.6040   Software Truck Navigation                               List 4A
8527.91.6040   Software DEM Engine                                     List 4A
8527.91.6040   Service                                                 List 4A
8518.21.0000   Label for FOS48TAPK-BL                                  List 4A
8527.91.6040   Assembly Fee for FSDRVIGO-MAP                           List 4A
8528.59.2500   Furrion 5" Vision S Camera Planogram                    List 4A
8517.70.0000   Access Standard Antenna Base with LTE (ASA)             List 4A
8527.91.6040   Content Map                                             List 4A
8517.61.0000   Access LTE WiFi Router                                  List 4A
8517.70.0000   Access Antenna Wing ONLY (VHF                           List 4A
               RD1/ABS/D.Wall/BLACK)
8517.61.0000   Omni-directional Rooftop Antenna with Ceiling Mount     List 4A
               Bracket
8517.61.0000   Access LTE WiFi Router - unlocked                       List 4A
8528.59.2500   5” Monitor with all mounts included                     List 4A
8528.59.2500   4.3” Monitor with number plate trailer/hitch camera     List 4A
8517.70.0000   FURRION ACCESS OMNI-DIRECTIONAL DOME                    List 4A

                                          65
       Case 1:20-cv-03798-N/A Document 5          Filed 10/26/20    Page 66 of 74




               ANTENNA / BLACK
8528.59.2500   Vision S 5" monitor + Side Camera pair with LED marker     List 4A
               light + Sharkfin Camera with Bracket
8528.59.2500   Vision S 7" monitor + Rear Camera ONLY                     List 4A
8528.59.2500   7” Monitor with all mounts included                        List 4A
8528.59.2500   Vision S 5" monitor + Side Camera pair ONLY + Rear         List 4A
               Camera ONLY
8528.59.2500   Vision S 5" monitor + Rear Camera with marker light        List 4A
8528.59.2500   Vision S 7"mon+SideCam with m.light+RearCam with           List 4A
               m.light+Sharkfin Cam with Brkt
8528.59.2500   4.3” Monitor + 1 doorway for sharkfin bracket              List 4A
8528.59.2500   Vision S 4.3" monitor + Windshield mount                   List 4A
8528.59.2500   Vision S 5"mon+SideCam with m.light+RearCam with           List 4A
               m.light+Sharkfin Cam with Brkt
8528.59.2500   Vision S 5" monitor + Sharkfin Camera ONLY                 List 4A
8528.59.2500   Vision S 7" monitor + Side Camera pair with marker light   List 4A
               + Rear Camera with marker light
8528.59.2500   Vision S 4.3" monitor + Sharkfin Camera with Bracket       List 4A
8527.91.6040   Furrion Navigation System NV2100                           List 4A
8527.91.6040   Sprinter Harness                                           List 4A
8527.91.6040   Multiplexer                                                List 4A
8528.59.2500   Vision S 4.3" monitor + Rear Camera ONLY                   List 4A
8528.59.2500   Vision S 7" monitor + Sharkfin Camera with Bracket         List 4A
8517.70.0000   UNIVERSAL ANTENNA WALL PLATE / WHITE                       List 4A
8527.91.6040   USA and Canada RV I-GO Map 1.0V                            List 4A
8528.59.2500   Vision S 5" monitor + Side Camera pair with marker light   List 4A
               + Rear Camera with marker light
8528.59.2500   Vision S 5" monitor + Sharkfin Camera with Bracket         List 4A
8528.59.2500   Vision S 5" monitor + Rear Camera ONLY                     List 4A
8528.59.2500   Vision S 7" monitor + Side Camera pair ONLY + Rear         List 4A
               Camera ONLY + Sharkfin Camera ONLY
8527.91.6040   Furrion Navigation System NV2200                           List 4A
8527.91.6040   Chevy Harness                                              List 4A
8528.59.2500   Vision S 5" monitor + Side Camera pair ONLY + Rear         List 4A
               Camera ONLY + Sharkfin Camera ONLY
8528.59.2500   Vision S 7" monitor + Side Camera pair ONLY + Rear         List 4A
               Camera ONLY
8527.91.6040   Ford Wire Harness                                          List 4A
8528.59.2500   Backup Camera System Kit <Without Camera>                  List 4A
8528.59.2500   Vision S 7" monitor + Rear Camera with marker light        List 4A
8528.59.2500   Vision S 4.3" monitor + Rear Camera with marker light      List 4A
8528.59.2500   7" Monitor for 4 View Camera                               List 4A
8527.91.6040   Software Navigation                                        List 4A
8528.59.2500   Vision S 7" monitor + Side Camera pair with LED marker     List 4A

                                            66
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 67 of 74




               light + Sharkfin Camera with Bracket
8528.59.2500   Vision S 7" monitor + Sharkfin Camera ONLY                   List 4A
3926.90.9985   Rooftop box for 50W Battery Maintainer                       List 4A
3926.90.1000   Standard trim kit (black) for 0.9cuft built-in microwave ,   List 4A
               kit
3926.90.1000   Standard trim kit (stainless steel) for 0.9cuft built-in     List 4A
               microwave, kit
8415.90.8085   Indicator                                                    List 4A
8415.90.8085   FACC10SA-BL - GD6 Single zone controller w/ Freight          List 4A
8415.90.8085   FACW10SA-BL - GD6 Single zone thermostat w/ Freight          List 4A
8419.81.5080   Range Knob assembly (Sliver)                                 List 4A
8419.81.5080   Front panel module (Black) (Black knobs&Ignitor)             List 4A
8419.81.5080   21" Oven Knob assembly (Black)                               List 4A
8419.81.5080   21"Oven door assembly (SS TK+Sliver Handle)                  List 4A
8415.90.8085   Condenser Fan Motor                                          List 4A
8419.81.5080   Stamped Grate                                                List 4A
8419.81.5080   Top-tray module (Black TK)                                   List 4A
8419.81.5080   Ignition Knob assembly (Sliver)                              List 4A
8419.81.5080   Range Knob assembly (Black)                                  List 4A
8419.81.5080   17" Oven Knob assembly (Sliver)                              List 4A
8415.90.8085   Start Capacitor - 14.5K BTU                                  List 4A
8415.90.8085   Top Cover (Black)+ 8 clip nut + 10 screw                     List 4A
3926.90.9985   10 CU.FT. FURRION ARCTIC MATTE BLACK DOOR                    List 4A
               PANEL
8422.11.0000   Basket Guider Supporting Holder                              List 4A
8422.11.0000   Upper Sprayer Assembly                                       List 4A
8422.11.0000   Washboard, Kickplate for FDW18SAS-SS                         List 4A
8422.11.0000   Washboard for FDW18SAS-SS                                    List 4A
8419.81.5080   21"Oven door assembly (Black TK+Sliver Handle)               List 4A
8415.90.8085   Evaporator Fan Motor                                         List 4A
8415.90.8085   Roof Gasket                                                  List 4A
8415.90.8025   PE foam                                                      List 4A
8419.81.5080   17"Oven door assembly (SS TK+Sliver Handle)                  List 4A
8415.90.8085   Filter Grill                                                 List 4A
3926.90.9985   8 CU.FT FURRION ARCTIC BLACK MIDNIGHT                        List 4A
               GLASS
3926.90.9985   10 CU.FT FURRION ARCTIC BLACK MIDNIGHT                       List 4A
               GLASS
8419.81.5080   17" Oven Knob assembly (Black)                               List 4A
8415.90.8085   Gasket                                                       List 4A
8415.90.8025   Air Conditioner Rooftop Unit Conversion Kit                  List 4A
8415.90.8025   Screw cap                                                    List 4A
8415.90.8085   Shroud Clip Nut                                              List 4A
8415.90.8085   Leveling Shim                                                List 4A

                                             67
       Case 1:20-cv-03798-N/A Document 5      Filed 10/26/20   Page 68 of 74




8415.90.8025   Heat Strip Installation Kit (Manual Type)            List 4A
8415.90.8025   Bolt                                                 List 4A
8422.11.0000   Left Hinge Assembly                                  List 4A
8422.11.0000   Upper Basket Guider(Right)                           List 4A
8422.11.0000   Filter Handle                                        List 4A
8415.90.8025   Mounting frame assembly                              List 4A
8415.90.8025   Filter sponge                                        List 4A
8415.90.8085   Evaporator Fan                                       List 4A
8415.90.8085   Strengthen Metalplate                                List 4A
8415.90.8085   Start Capacitor - 15.5K BTU                          List 4A
8415.90.8085   Top Cover (Black)                                    List 4A
8415.90.8025   ADB shroud assembly (include foam, shutter)          List 4A
8419.81.5080   Handle assembly (Black) (New ver.)                   List 4A
8419.81.5080   17"Oven door assembly (Black TK+Black Handle)        List 4A
8419.81.5080   Wire lock                                            List 4A
3926.90.9985   8 CU.FT. VCM STAINLESS STEEL DOOR(Thickness          List 4A
               4.5mm)
3926.90.9985   8 CU.FT MATTE BLACK DOOR(Thickness 4.5mm)            List 4A
3926.90.9985   8 CU.FT. FURRION ARCTIC MATTE BLACK DOOR             List 4A
               PANEL
3926.90.9985   8 CU.FT FURRION ARCTIC HIGH GLOSS BLACK              List 4A
               DOOR PANEL
3926.90.9985   8 CU.FT FURRION ARCTIC VCM BLACK STAINLESS           List 4A
               STEEL DOOR PANEL
3926.90.9985   8 CU.FT HIGH GLOSS BLACK DOOR(Thickness              List 4A
               4.5mm)
8422.11.0000   Dispenser                                            List 4A
8415.90.8025   Upper duct divider                                   List 4A
3926.90.9985   10 CU.FT MATTE BLACK DOOR PANEL(Thickness            List 4A
               4.5mm)
8518.21.0000   Furrion 12V Noise Filter - High Frequency            List 4A
8415.90.8025   FACT12CA-PS - GD6 New Electric ADB w/ Freight        List 4A
8422.11.0000   Seal Ring                                            List 4A
8422.11.0000   Accessory Bag                                        List 4A
8422.11.0000   Drain Pump Assembly for FDW18SAC-SS                  List 4A
               (674005600055)
8422.11.0000   Handle Assembly for FDW18SAC-SS (674000301007)       List 4A
8422.11.0000   Sump for FDW18SAS-SS (673000700087)                  List 4A
3926.90.9985   10 CU.FT. VCM STAINLESS STEEL DOOR PANEL             List 4A
               (Thickness 4.5mm)
8419.81.5080   21” 3-Burner Gas Range with Glass Door and Stamped   List 4A
               Grate / 2-Color LED Knob / Black-Black
8422.11.0000   Air Breather                                         List 4A
3926.90.9985   Handle for Bottom Door                               List 4A

                                        68
       Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20       Page 69 of 74




3926.90.9985   10 CU.FT. FURRION ARCTIC VCM STAINLESS                       List 4A
               STEEL DOOR PANEL
3926.90.9985   10 CU.FT FURRION ARCTIC HIGH GLOSS BLACK                     List 4A
               DOOR PANEL
8419.81.5080   Glass door assembly                                          List 4A
3926.90.9985   Right Door for FCR20ACAFA (include Furrion Badge,            List 4A
               without handles)
8422.11.0000   Adjustable Kickplate                                         List 4A
8422.11.0000   Single Phase Asynchronous Motor                              List 4A
8422.11.0000   Inner Kick Plate                                             List 4A
8422.11.0000   Handle Assembly for FDW18SAC-SS (674000301007)               List 4A
8422.11.0000   Hose Hook for FDW18SAS-SS (12176000003622)                   List 4A
8422.11.0000   Dispenser for FDW18SAS-SS (674000800047)                     List 4A
8419.81.5080   Front panel module (SS) (Silver knobs & Ignitor incld)       List 4A
8422.11.0000   Hinge Join Board                                             List 4A
8422.11.0000   Upper Basket Guider(Left)                                    List 4A
8422.11.0000   Washing Motor for FDW18SAC-SS (674000600100)                 List 4A
8422.11.0000   Inner Pipe Assembly                                          List 4A
8422.11.0000   Lower Sprayer Seat                                           List 4A
8422.11.0000   Lower Basket Assembly                                        List 4A
8422.11.0000   Inlet Valve for FDW18SAS-SS (674000200005)                   List 4A
8419.81.5080   Front decoration assembly - incld knob,Ctrl board,           List 4A
               encoder, Value, PCBA
3926.90.9985   Handle for Left or Right Door                                List 4A
8422.11.0000   Door Swicth Assembly                                         List 4A
3926.90.9985   Bottom Door for FCR20ACAFA (without handles)                 List 4A
8422.11.0000   Control Panel                                                List 4A
8419.81.5080   Ignition Knob assembly (Black)                               List 4A
8419.81.5080   21" Oven Knob assembly (Sliver)                              List 4A
8419.81.5080   Knob assembly                                                List 4A
8403.90.0000   Controller Unit-item                                         List 4A
8422.11.0000   Master Board                                                 List 4A
8422.11.0000   Drain Pipe Assembly                                          List 4A
8422.11.0000   Outdoor for FDW18SAC-SS (673006790159)                       List 4A
8422.11.0000   Inlet Valve for FDW18SAC-SS (674000200006)                   List 4A
8422.11.0000   Drain Pump for FDW18SAS-SS (674000600082)                    List 4A
8422.11.0000   Foot                                                         List 4A
8422.11.0000   Plane Filter                                                 List 4A
8422.11.0000   Cylindrical Filter                                           List 4A
8422.11.0000   Permanent Magnet Synchronous Pump                            List 4A
8422.11.0000   Handle                                                       List 4A
8422.11.0000   Heating Elements for FDW18SAC-SS (674005900022)              List 4A
8422.11.0000   Handle Assembly for FDW18SAS-SS (673001800564)               List 4A
8422.11.0000   Inner door for FDW18SAS-SS (672002200402)                    List 4A

                                            69
       Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20    Page 70 of 74




8419.81.5080   knob LED lens plastic                                      List 4A
8403.90.0000   Flue duct seal                                             List 4A
8403.90.0000   Water tank                                                 List 4A
8415.90.8025   Under-bench, 9k Btu air conditioner                        List 4A
8415.90.8025   14.5K ROOFTOP UNIT FOR FURRION CHILL AIR                   List 4A
               CONDITIONER SYSTEM / HIGH COOLING
               CAPACITY / WHITE
8415.90.8025   Standard air distribution box, white                       List 4A
8403.90.0000   Drain exit channel                                         List 4A
8403.90.0000   Door panel - 410*460                                       List 4A
8415.90.8025   Multi zone wall thermostat, black                          List 4A
8415.90.8025   Air Conditioner Wall Control & Remote Control              List 4A
8419.81.5080   21” 3-Burner Gas Range with Glass Door and Stamped         List 4A
               Grate / 2-Color LED Knob / Stainless Steel
8403.90.0000   Water flow sensor assembly-item                            List 4A
8403.90.0000   Fuse -item39                                               List 4A
8403.90.0000   Door locker assembly                                       List 4A
8403.90.0000   Foam tape for door frame                                   List 4A
8415.90.8025   Single zone premium wall thermostat, black (OEM)           List 4A
8419.81.5080   17” 3-Burner Gas Range with Glass Door and Stamped         List 4A
               Grate / 2-Color LED Knob / Black-Black
8419.81.5080   21” 3-Burner Gas Range with Glass Door and Stamped         List 4A
               Grate / 2-Color LED Knob / Black-Silver
8419.81.5080   Single burner induction cooktop, 1500watts                 List 4A
8415.90.8085   Roof Gasket + 4 Indicator + 1 levelling shim+plate         List 4A
8415.90.8085   Top Cover (White)                                          List 4A
8415.90.8025   Filter plastic                                             List 4A
8403.90.0000   Drain pipe end plug                                        List 4A
3926.90.9985   8 CU.FT BLACK VCM STAINLESS STEEL                          List 4A
               DOOR(Thickness 4.5mm)
8403.90.0000   Flue fan assembly-item                                     List 4A
8403.90.0000   Exhaust pressure switch-item                               List 4A
8415.90.8025   ADB WITH MANUAL CONTROL FOR FURRION                        List 4A
               CHILL AIR CONDITIONER SYSTEM / 2WAY
               AIRFLOW / BLACK
8415.90.8025   Standard air distribution box with manual control, white   List 4A
8415.90.8025   Electronic IR trim kit w/ remote & wall controller         List 4A
8415.90.8025   ADB WITH ELECTRONIC CONTROL FOR FURRION                    List 4A
               CHILL AIR CONDITIONER SYSTEM / 2WAY
               AIRFLOW / BLACK
8419.81.5080   17” 3-Burner Gas Range with Glass Door and Stamped         List 4A
               Grate / 2-Color LED Knob / Black-Silver
8422.11.0000   stainless steel for 18” Dishwasher                         List 4A
8415.90.8085   STANDARD SINGLE ZONE CONTROLLER FOR                        List 4A

                                            70
       Case 1:20-cv-03798-N/A Document 5          Filed 10/26/20    Page 71 of 74




               FURRION CHILL AIR CONDITIONER SYSTEM / 2
               FAN SPEED / BLACK
8415.90.8025   SINGLE ZONE CONTROLLER FOR FURRION CHILL                    List 4A
               AIR CONDITIONER SYSTEM / 3 FAN SPEED /
               BLACK
8415.90.8025   ADB WITH ELECTRONIC CONTROL FOR FURRION                     List 4A
               CHILL AIR CONDITIONER SYSTEM / 2WAY
               AIRFLOW / WHITE
8415.90.8025   MULTI-ZONE CONTROLLER FOR FURRION CHILL                     List 4A
               AIR CONDITIONER SYSTEM / 3 FAN SPEED / WHITE
8415.90.8025   15.5K ROOFTOP UNIT FOR FURRION CHILL AIR                    List 4A
               CONDITIONER SYSTEM / HIGH COOLING
               CAPACITY / WHITE
8415.90.8085   FURRION CHILL RV SINGLE ZONE LED BACKLIT                    List 4A
               BASIC WALL THERMOSTAT / BLACK
8415.90.8025   ADB WITH MANUAL CONTROL FOR FURRION                         List 4A
               CHILL AIR CONDITIONER SYSTEM / 2WAY
               AIRFLOW / WHITE
8415.90.8025   Single zone basic wall thermostat, black                    List 4A
8419.81.5080   Range cooktop match with 17" & 21" range oven -SS           List 4A
               w/LED knobs (Painted Silver) + Wired grill + Glass
8419.81.5080   Dual Burner Induction Cooktop                               List 4A
3926.90.1000   Black Trim Kit for 1.1 cu ft convection microwave           List 4A
8419.81.5080   Silicone Pot Holder                                         List 4A
8422.11.0000   Dishwasher, 18" countertop Stainless Steel                  List 4A
8422.11.0000   US Version Dishwasher with sink                             List 4A
3926.90.1000   1.1 cu ft microwave w/o trim kit, stainless steel           List 4A
3926.90.1000   Black plastic trim kit                                      List 4A
3926.90.1000   Black VCM plastic trim kit                                  List 4A
3926.90.1000   Silver plastic trim kit                                     List 4A
8422.11.0000   UK Version Dishwasher with sink                             List 4A
3926.90.1000   1.1 cu ft microwave w/o trim kit, black                     List 4A
8419.81.5080   24" 4-BURNER RV GAS RANGE WITH BROILER /                    List 4A
               STAINLESS STEEL
8419.81.5080   17" 2 in 1 black range oven , silver knobs w/ LED light,    List 4A
               stainless steel handle (Wired grate
8419.81.5080   Range cooktop match with 17" & 21" range oven -Black        List 4A
               w/LED knobs (Painted Silver) + Wired grill + Gl
8419.81.5080   RV Drop-in grill (right handed knob version, color box)     List 4A
8422.11.0000   Righ Thinge Assembly                                        List 4A
8422.11.0000   Waterproof Silicone Pad                                     List 4A
3926.90.1000   1.1 cu ft convection microwave w/o trim kit, black          List 4A
8419.81.5080   17" 2 in 1 black range oven , Painted silver knobs w/ LED   List 4A
               light, stainless steel handle (Die Cast gr
8419.81.5080   22” built-in Gas oven, Stainless steel, LED knob, Timer     List 4A

                                            71
       Case 1:20-cv-03798-N/A Document 5            Filed 10/26/20    Page 72 of 74




               readout
8419.81.5080   Stainless Steel Gas Cooktop                                   List 4A
3926.90.1000   Black Trim Kit for 0.9 cuft Built-in Microwave                List 4A
3926.90.1000   Stainless Steel Trim Kit for 1.1 cu ft convection             List 4A
               microwave
8403.10.0000   2.4GPM TANKLESS WATER HEATING BOILER /                        List 4A
               CONSISTENT TEMPERATURE / WHITE
8403.10.0000   Tankless water heating boiler 9L, AM packaging                List 4A
8403.90.0000   2.4GPM TANKLESS WATER HEATER DOOR 18 2/16"                    List 4A
               X 18 2/16" - AM PACKAGING / WHITE
3926.90.1000   Stainless Steel Trim Kit for 0.9 cuft Built-in Microwave      List 4A
8403.90.0000   2.4GPM TANKLESS WATER HEATER DOOR 16 2/16"                    List 4A
               X 16 2/16" - AM PACKAGING / WHITE
8419.81.5080   Wired Cooking Grate                                           List 4A
3926.90.1000   Trim kit for 1.1 cu ft microwave, black                       List 4A
3926.90.1000   One-piece trim kit (black) for 0.9cuft built-in microwave     List 4A
8419.81.5080   17" 2 in 1 Stainless steel range oven , silver knobs w/ LED   List 4A
               light, stainless steel handle (D
8403.90.0000   2.4GPM TANKLESS WATER HEATER DOOR 16 2/16"                    List 4A
               X 18 2/16" - AM PACKAGING / WHITE
8403.90.0000   2.4GPM TANKLESS WATER HEATER DOOR 16 2/16"                    List 4A
               X 18 2/16" - AM PACKAGING - AM PACKAGING /
               WHITE
8419.81.5080   17” 2 in 1 Stainless Steel range Oven, silver knobs w/ LED    List 4A
               light, stainless steel handle (Wi
8419.81.5080   21" 2 in 1 Stainless Steel Range oven, silver knobs w/ LED    List 4A
               light, stainless steel handle (Di
8403.90.0000   2.4GPM TANKLESS WATER HEATER DOOR 18 2/16"                    List 4A
               X 18 2/16" / WHITE
8422.11.0000   Rail Support Assembly                                         List 4A
8422.11.0000   Heating Elements                                              List 4A
8422.11.0000   Seal                                                          List 4A
8422.11.0000   Lower Sprayer                                                 List 4A
8422.11.0000   Sensor Assembly                                               List 4A
8422.11.0000   Cutlery Basket                                                List 4A
8422.11.0000   Cutlery Basket for FDW18SAC-SS (673006200015)                 List 4A
8422.11.0000   Heating Elements for FDW18SAS-SS (674001100033)               List 4A
8422.11.0000   Outer Door for FDW18SAS-SS (Stainless Steel)                  List 4A
8422.11.0000   Washing Pump for FDW18SAS-SS (674000600053)                   List 4A
8419.81.5080   Oven handle                                                   List 4A
8419.81.5080   Regulator                                                     List 4A
8403.90.0000   2.4GPM TANKLESS WATER HEATER DOOR 16 2/16"                    List 4A
               X 16 2/16" / CONSISTENT TEMPERATURE / WHITE
8419.81.5080   21" 2 in 1 Black range oven, silver knobs w/ LED light,       List 4A
               stainless steel handle (Die Cast gra

                                             72
       Case 1:20-cv-03798-N/A Document 5     Filed 10/26/20   Page 73 of 74




8415.90.8025   SINGLE ZONE CONTROLLER FOR FURRION CHILL            List 4A
               AIR CONDITIONER SYSTEM / 3 FAN SPEED / WHITE
8415.90.8025   13.5K ROOFTOP UNIT FOR FURRION CHILL AIR            List 4A
               CONDITIONER SYSTEM / HIGH COOLING
               CAPACITY / BLACK
8415.90.8025   13.5K ROOFTOP UNIT FOR FURRION CHILL AIR            List 4A
               CONDITIONER SYSTEM / HIGH COOLING
               CAPACITY / WHITE
8415.90.8025   ADB WITH ELECTRONIC CONTROL & LED FOR               List 4A
               FURRION CHILL AIR CONDITIONER SYSTEM /
               2WAY AIRFLOW / BLACK
8415.90.8025   ADB WITH ELECTRONIC CONTROL & LED FOR               List 4A
               FURRION CHILL AIR CONDITIONER SYSTEM /
               2WAY AIRFLOW / WHITE
8419.81.5080   CHEF COLLECTION RV BUILT-IN GAS OVEN WITH           List 4A
               LED KNOBS AND DIGITAL DISPLAY/2
               CU.FT./MIDNIGHT GLASS
3926.90.1000   1.1 cuft for microwave with trim kit                List 4A
8419.81.5080   Front panel module (Black) (Sliver knobs&Ignitor)   List 4A
8419.81.5080   Handle assembly (Sliver) (New ver.)                 List 4A
8419.81.5080   17"Oven door assembly (Black TK+Sliver Handle)      List 4A
8419.81.5080   21"Oven door assembly (Black TK+Black Handle)       List 4A
8415.90.8085   Condenser Fan                                       List 4A
8415.90.8085   Top Cover (White) + 8 clip nut + 10 screw           List 4A
8415.90.8085   Air Leakage Repair Kit                              List 4A
3926.90.9985   8 CU.FT. FURRION ARCTIC VCM STAINLESS STEEL         List 4A
               DOOR PANEL
3926.90.9985   10 CU.FT HIGH GLOSS BLACK DOOR                      List 4A
               PANEL(Thickness 4.5mm)
3926.90.9985   10 CU.FT FURRION ARCTIC VCM BLACK                   List 4A
               STAINLESS STEEL DOOR PANEL
3926.90.9985   Left Door for FCR20ACAFA (without handles)          List 4A
8422.11.0000   Display Cricuit Board                               List 4A
8422.11.0000   Inner door for FDW18SAC-SS (672006100045)           List 4A
8422.11.0000   Cutlery Basket for FDW18SAS-SS (673003200080)       List 4A
8422.11.0000   Hose for FDW18SAS-SS (12676000000970)               List 4A
8419.81.5080   knob led PCB                                        List 4A
8403.90.0000   Filter assembly                                     List 4A
8403.90.0000   Door panel - 410*410                                List 4A
8403.90.0000   Door panel - 460*460                                List 4A
8415.90.8025   15.5K ROOFTOP UNIT FOR FURRION CHILL AIR            List 4A
               CONDITIONER SYSTEM / HIGH COOLING
               CAPACITY / BLACK
8415.90.8025   Single zone premium wall thermostat, black          List 4A
8415.90.8025   Single zone basic wall thermostat (OEM)             List 4A

                                        73
       Case 1:20-cv-03798-N/A Document 5           Filed 10/26/20    Page 74 of 74




8419.81.5080   RV Drop-in grill with splash guard (right handed knob       List 4A
               version, color box)
8419.81.5080   G4 halogen oven light bulb 12V/10W/300°C                    List 4A
8415.90.8085   Air Conditioner Rooftop Unit Conversion Kit Without         List 4A
               Wire Harness
8422.11.0000   Upper Basket Assembly                                       List 4A
8422.11.0000   Dispenser for FDW18SAC-SS (674000800047)                    List 4A
8422.11.0000   Hose assembly for FDW18SAC-SS (12676000000117 )             List 4A
8422.11.0000   Rail Block for FDW18SAS-SS (673001300181)                   List 4A
8422.11.0000   Rail for FDW18SAS-SS (672001701000)                         List 4A
8403.90.0000   Wall Controller for Water Heater                            List 4A
8419.81.5080   17” 3-Burner Gas Range with Glass Door and Stamped          List 4A
               Grate / 2-Color LED Knob / Stainless Steel
8415.90.8025   MULTI-ZONE CONTROLLER FOR FURRION CHILL                     List 4A
               AIR CONDITIONER SYSTEM / 3 FAN SPEED /
               BLACK
8415.90.8025   14.5K ROOFTOP UNIT FOR FURRION CHILL AIR                    List 4A
               CONDITIONER SYSTEM / HIGH COOLING
               CAPACITY / BLACK
8422.11.0000   Dishwasher, 18" built in Stainless Steel                    List 4A
8419.81.5080   RV Drop-in Grill (Right handed knob version)                List 4A
8419.81.5080   RV Drop-in grill with splash                                List 4A
               guard (righthanded knob version)
3926.90.1000   One-piece trim kit (stainless steel) for 0.9cuft built-in   List 4A
               microwave




                                            74
